 

Exhibit 10.2

 

 

[g26031bi01i001.jpg]

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLY AGREEMENT

 

This Supply Agreement (“Agreement”) is made effective as of September 16, 2009
(“Effective Date”), by and between Accuray Incorporated, a Delaware corporation
having its principal place of business at 1310 Chesapeake Terrace, Sunnyvale,
California 94089 (“Accuray”), and American Science and Engineering, Inc., a
Massachusetts corporation located at 829 Middlesex Turnpike, Billerica,
Massachusetts 01821(“AS&E”).

 

WHEREAS, AS&E and Accuray have a mutual interest in continuing their business
relationship in the development and production of linear accelerators for use in
security systems;

 

WHEREAS, each of AS&E and Accuray have rights to certain intellectual property
useful in the development and production of linear accelerators;

 

WHEREAS, AS&E and Accuray wish to use their respective intellectual property in
the development and production of linear accelerators for security applications;
and

 

WHEREAS, Accuray manufactures and sells certain products incorporating
side-coupled standing wave X-band linear architecture and other traveling wave
linear accelerator systems, including those specified in Exhibit A (“Products”)
and AS&E desires to purchase certain of Accuray’s Products, subject to and in
accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                            TERM

 

1.1.                   Term.  The term of this Agreement shall be for an initial
period of three (3) years commencing on the Effective Date unless it is sooner
terminated as provided herein or extended for additional one (1) year terms in a
writing signed by both parties.  Both parties reserve the right to hold
Agreement review meetings on an as needed basis. Modification to the Agreement
can be made at any time upon written mutual agreement executed by authorized
representatives of the parties.

 

2.                            PRODUCTS AND ORDER PLACEMENT

 

2.1.                   Means of Order Placement.  A “Purchase Order” shall mean
AS&E’s documentation initiating a purchase request for Products from Accuray.
AS&E shall order Products from Accuray by delivering a Purchase Order to
Accuray.  AS&E’s Purchase Order shall set forth the number of each unit of
Products it desires to purchase at the prices established for such Products in
accordance with Section 6 and the delivery date for units established in
accordance with Section 2.2 hereof.  Purchase Orders may be delivered to Accuray
in writing by any reasonable means, including, but not limited to personal
delivery, postal delivery, courier delivery, facsimile transmission and
electronic mail provided that any such transmission references a Purchase Order
number.  AS&E shall pay Accuray for all Products ordered pursuant to a Purchase
Order in accordance with the terms of this Section 2 and Section 6.2 hereof.

 

SUPPLY AGREEMENT STD 9.18.07

 

ACCURAY CONFIDENTIAL

American Science and Engineering, Incorporated – December 3, 2009

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

2.2.                   Lead Time.  Accuray’s required lead time for delivery of
Products following receipt and acceptance of a Purchase Order from AS&E (“Lead
Time”) may vary, but the minimum Lead Time required for timely delivery of
Products by Accuray shall be eighteen (18) weeks from acceptance by Accuray of
an AS&E Purchase Order (“Minimum Lead Time”).  If Accuray requires additional
Lead Time in excess of the Minimum Lead Time to fulfill a Purchase Order,
Accuray will advise AS&E of the additional Lead Time required prior to issuing a
Quote in accordance with Section 2.4 below or as soon as reasonably practicable
following discovery of the delay.  Accuray will use commercially reasonable
efforts to accommodate Purchase Orders from AS&E requesting delivery of Products
with less than the Minimum Lead Time, provided, however, that Accuray shall have
no liability for its failure to deliver Products in advance of the Minimum Lead
Time and AS&E shall reimburse Accuray for the amount of any reasonable,
documented additional costs incurred in order to accommodate the shorter Lead
Time.

 

2.3.                   Terms of Purchase Order.  When in conflict, this
Agreement will take precedence over any terms and conditions that may be
specified in an AS&E Purchase Order. Additional or different terms, including
those submitted as a part of AS&E’s Purchase Order standard terms and
conditions, shall not modify the terms of this Agreement.

 

2.4.                   Order Confirmation.  Following receipt of a Purchase
Order, Accuray will provide a quote to AS&E in respect of the Products requested
in such Purchase Order as confirmation and acceptance of the order (“Quote”). 
Accuray shall without undue delay and at the latest within ten (10) working days
of receipt of a Purchase Order either: (i) provide a Quote to AS&E in relation
to the Products requested in such Purchase Order, or (ii) advise AS&E that it
rejects the Purchase Order and the reason(s) why Accuray objects to the Purchase
Order terms and a Quote is not provided by Accuray, provided, however, that with
respect to standing wave Products, Accuray shall not reject any Purchase Order
that conforms to the requirements of this Agreement.  Once received from
Accuray, AS&E shall execute and return such Quote to Accuray within two
(2) working days.

 

2.5.                   Quote Cancellation.  AS&E may cancel a Purchase Order
(and the associated Quote) at any time upon fifteen (15) days prior written
notice to Accuray. If a Quote has been executed and accepted by Accuray, AS&E
shall, with respect to such cancelled Quote, be liable to pay Accuray charges
equal to the total purchase price for each Product unit ordered under the
applicable Quote multiplied by the percent completion of the relevant Product
unit at the time of such cancellation request up to a maximum amount of the
total purchase price for the Products under the relevant Quote as reasonably
determined by Accuray (“Percentage Payment”).  As soon as reasonably practicable
following receipt of a cancellation notice from AS&E, Accuray will cease work on
the Products the subject of the cancelled Quote and use commercially reasonable
efforts to return purchased materials already received from its suppliers.  AS&E
shall be entitled to audit the calculation of the Percentage Payment as follows:

 

(i)                                   If AS&E agrees with the Percentage Payment
calculation, it shall remit payment of such amount to Accuray within thirty (30)
days of receipt of such calculation.

 

2

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

(ii)                                If AS&E disputes the Percentage Payment
calculation, AS&E shall, within thirty (30) days following AS&E’s receipt of the
Percentage Payment calculation from Accuray, (A) notify Accuray in writing
(“Audit Notice”) of its intent to audit the Percentage Payment calculation and
(B) designate an independent third party auditor reasonably acceptable to
Accuray (“Auditor”) to perform the audit.

 

(iii)                             Within fifteen (15) days following receipt of
the Audit Notice from AS&E, Accuray will provide to the Auditor the
documentation used by Accuray to determine the Percentage Payment calculation,
including the cost of materials and outside labor purchased by Accuray and the
cost of labor of Accuray’s personnel, and any additional documentation
reasonably requested by the Auditor required to confirm the Percentage Payment
calculation performed by Accuray (collectively “Back-up Documentation”).  The
Auditor’s audit and examination of the Percentage Payment calculation will be
limited to a determination of whether the Percentage Payment provided by Accuray
is accurate based on the Back-up Documentation provided, and, prior to receiving
such documentation, the Auditor shall be required to execute a non-disclosure
agreement with Accuray and agree not to disclose Accuray’s confidential and
sensitive pricing information to AS&E or any third parties.

 

(iv)                            The Auditor shall complete its audit of the
Percentage Payment calculation within sixty (60) days of Accuray’s receipt of
the Audit Notice and provide the results of such audit to AS&E and Accuray in
writing.  If the audit results confirm Accuray’s calculation of the Percentage
Payment or indicate that Accuray’s calculation is not more than 5% greater than
the result of the Auditor’s calculation, AS&E shall be responsible for the costs
and fees of the Auditor.  If the audit concludes that Accuray’s calculation of
the Percentage Payment is more than 5% greater than the Auditor’s calculation,
Accuray shall be responsible for the costs and fees of the Auditor.

 

(v)                               If the audit confirms Accuray’s calculation of
the Percentage Payment, AS&E shall remit payment of such Percentage Payment
amount to Accuray within thirty (30) days of receipt of the audit results from
the Auditor.  If the audit results provided by the Auditor are not consistent
with Accuray’s calculation of the Percentage Payment, the parties will escalate
the matter to be resolved in accordance with Section 20.2.

 

Following payment to Accuray of the Percentage Payment for such cancelled
Products, AS&E shall be the owner of any such work in progress and Accuray shall
deliver the unfinished Products to AS&E at AS&E’s cost.

 

2.6.                   Rescheduling Product Delivery.  AS&E may request deferred
delivery of Products pursuant to Quotes already accepted by Accuray, provided
that AS&E cannot defer delivery of Products beyond the date that is ninety (90)
days following the originally scheduled delivery date under such Quote.

 

2.7.                   Quarterly Forecasts.  AS&E will supply non-binding
quarterly forecasts to Accuray to cover a three (3) month rolling period to be
used by Accuray for its material and capacity planning

 

3

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

purposes for the manufacture of Products.  AS&E will provide non-binding
quarterly forecasts to Accuray no later than thirty (30) days prior to the start
of the applicable quarter.  AS&E will advise Accuray as soon as practicable in
writing of any significant changes in anticipated quarterly volume.

 

2.8.                   Long Lead-Time Parts.  The Products incorporate certain
component parts sourced by Accuray from third parties that require long lead
times as set forth in Exhibit B (“Long Lead-Time Parts”).   Accuray agrees to
reduce the Lead Time for each Product ordered by AS&E, so long as AS&E delivers
to Accuray, at least six (6) weeks prior to its Purchase Order for such Product,
a purchase support order (a “Parts Purchase Support Order”) for any or all of
the Long Lead-Time Parts that are components of the Product ordered. If AS&E
timely submits a Parts Purchase Support Order, effective as of the delivery of
such Parts Purchase Support Order, (i) Accuray shall be deemed to have confirmed
and accepted the Parts Purchase Support Order in accordance with Section 2.4,
(ii) the Lead Time shall be reduced to two (2) weeks plus the longest lead-time
for the Long Lead-Time Parts required for the Product that are not included in
the Parts Purchase Support Order, and (iii) Accuray shall reserve in inventory,
exclusively for Products delivered to AS&E, the Long Lead-Time Parts purchased
by AS&E under such Parts Purchase Support Order.  Any Parts Purchase Support
Order submitted by AS&E hereunder shall be deemed cancelled upon the delivery by
Accuray to AS&E of Products incorporating the Long Lead-Time Parts covered by
such Parts Purchase Support Order.

 

3.                            ENGINEERING AND PROCESS CHANGES

 

3.1.                   Accuray Engineering and Process Changes.  Accuray may
make Minor Engineering Changes or Required Engineering Changes without prior
written approval from AS&E subject to the terms of this Section 3.  For purposes
of this Agreement, “Minor Engineering Changes” means those that do not alter the
form, fit or function, reliability, performance or maintainability of (i) the
Products received by AS&E, or (ii) products or systems distributed by AS&E in
combination with the Products.  Product “Required Engineering Changes” means
those that are required to make the Product conform to applicable regulations
and legal requirements.  In the event that Accuray proposes any Minor or
Required Engineering Changes to the Products, it shall (i) provide AS&E with a
reasonable opportunity to review such proposed modifications, (ii) accept
reasonable accommodations requested by AS&E and (iii) notify AS&E in writing of
such change at least thirty (30) calendar days prior to the implementation of
such modification.

 

3.2.                   AS&E Engineering Changes.  AS&E may from time to time
request in writing that Accuray implement engineering or design changes in the
Products or revisions to the Product Specification (as defined below) or
Acceptance Test Procedure (as defined below) (“Engineering Changes”).  Such
request shall be accompanied by an Engineering Change Order (“ECO”) with a
written description of the proposed Engineering Change sufficient to permit
Accuray to evaluate its feasibility, drawings, media, and a proposed
implementation date.  Within thirty (30) business days of such request, Accuray
will advise AS&E in writing of the conditions under which Accuray will implement
the Engineering Change and the basis for such conditions (including applicable
supporting documentation therefor).  Accuray’s evaluation will include, at a
minimum, the impact on delivery, the additional cost to AS&E

 

4

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

to implement the Engineering Change or resulting cost savings, as applicable,
and the cost of reimbursement to Accuray for any obsolete materials and rework
for open orders that results from the implementation of any Engineering Changes.

 

3.3.                   Accuray Engineering Change Requests.  Accuray may from
time to time request in writing an Engineering Change, other than a Minor or
Required Engineering Change, which request shall include the basis for such
Engineering Change (including applicable supporting documentation therefor), a
description of any cost increase or decrease associated with the Engineering
Change and any impact on delivery of Products. Within thirty (30) business days
of receipt of such request, AS&E will advise Accuray in writing of its
acceptance or rejection of such Engineering Change.  Accuray will continue to
deliver unchanged Products in accordance with the provisions of this Agreement
if the parties do not agree upon the Engineering Change.

 

3.4.                   Implementation of Engineering Changes.  Both parties
agree to work together in good faith to implement Engineering Changes to improve
the Products.  Once the parties agree to any Engineering Change, Product
Specifications, Acceptance Test Procedures and Quotes shall be amended
accordingly and pricing shall be adjusted in accordance with Section 6 hereof.

 

4.                            PRODUCT TESTING AND DELIVERY

 

4.1.                   Product Specifications.  Products will be delivered in
accordance with the current revision of the applicable Product specification as
amended by any AS&E ECOs (“Product Specification”).  The Product Specifications
shall be controlled by AS&E and provided to Accuray upon request.  AS&E’s ECO
procedures will require that Accuray agree in writing to any revisions to the
Product Specifications.

 

4.2.                   Product Testing.  Products shall be tested by Accuray in
accordance with the current revision of the acceptance test procedure as amended
by any AS&E ECOs (“Acceptance Test Procedure”).  The current versions of the
Acceptance Test Procedures are attached as Exhibit C.  The Acceptance Test
Procedure shall be controlled by Accuray and provided to AS&E upon request.
AS&E’s ECO procedures will require that Accuray agree in writing to any
revisions to the Acceptance Test Procedure.

 

4.3.                   Method of Delivery.  Delivery is F.O.B. Origin at
Accuray’s facility in Sunnyvale, California.  All risk and responsibility for
the welfare and safekeeping of the Products shall pass to AS&E upon receipt from
Accuray’s facility.  AS&E shall be responsible for all insurance and freight
costs associated with the transportation and shipment of the Products from
Accuray’s facility.

 

4.4.                   Delivery Standards.  Accuray will meet or exceed an
on-time delivery requirement of ninety-five percent (95%).  Following issuance
of a Quote, Accuray shall notify AS&E in writing of significant risks to meeting
Delivery Dates relating to such Quote as soon as reasonably practicable.  Within
72 hours of providing such notification to AS&E, Accuray will develop plans to
mitigate such delivery risk and minimize delay to the extent feasible and
communicate such plans to AS&E.  Accuray and AS&E agree to work together in the
event of a significant risk to meeting Delivery Dates.  Accuray shall be
responsible for all costs

 

5

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

and expenses it incurs to ensure delivery of Products within the Minimum Lead
Time or by the Delivery Date indicated in the applicable Quote, provided that
Accuray shall not be liable for any costs and expenses incurred as a result of
AS&E’s delay or failure to perform its obligations hereunder.

 

4.5.                   Packaging.  Accuray is responsible for packaging and
crating the Products for shipment to AS&E’s primary office located in Billerica,
Massachusetts.  Accuray and AS&E will agree on a commercially reasonable and
mutually acceptable packaging method to ensure safe delivery of the Product to
its destination.

 

5.                            QUALITY

 

5.1.                   Quality System.  Accuray will measure the quality and
reliability of Products delivered to AS&E during the duration of this Agreement
consistent with the quality procedures maintained by Accuray.  Accuray will
maintain an ISO13485 or ISO9001 certified quality system.  The quality system
shall meet AS&E’s quality and product requirements which may be audited by AS&E
for conformance annually at AS&E’s cost and upon reasonable prior written
notice.

 

5.2.                   Changes to Procured Components.  Accuray will notify AS&E
of any significant proposed changes in the Products related to any component
procurement specification or drawing changes.  Significant changes are those
with a potential to affect form, fit or function of the Products.  Accuray shall
advise AS&E of the effect of such action on product quality so that AS&E may
determine whether changes affect Product quality.  AS&E shall approve in writing
any significant changes in the Products provided to AS&E, such approval not to
be unreasonably withheld.

 

5.3.                   Accuray shall provide documentary support, as reasonably
requested by AS&E in writing, for AS&E’s “Conformité Européenne” (CE) and
“Technische Uberwachungs - Verein Rheinland” (TUV) critical components
compliance requirements.

 

5.4.                   Product Quality.  Accuray and AS&E will cooperate on a
timely basis regarding issues affecting Product quality, including AS&E customer
complaints, improvement of reliability and field issues.

 

6.                            PRICING AND PAYMENT

 

6.1.                   Product Pricing.  The prices for Products shall be firm
and fixed as set forth in Exhibit A; subject to adjustment as mutually agreed by
the parties with respect to any design changes, Engineering Changes or other
changes to Products that are requested by AS&E.

 

6.2.                   Time of Payment.  Accuray will send AS&E invoices upon
shipment of Products.  AS&E will forward payment to Accuray net thirty (30)
calendar days from the date of delivery of such Products to AS&E.

 

6

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

6.3.                   No Retroactive Application of Pricing.  The Product
prices provided in this Agreement apply to Quotes accepted by Accuray following
the Effective Date of this Agreement and shall not apply retroactively to
Product orders pending prior to the Effective Date.

 

7.                            INTELLECTUAL PROPERTY AND JOINT RESEARCH AND
DEVELOPMENT

 

7.1.                   Ownership of Intellectual Property.  AS&E and Accuray are
parties to an Asset Purchase Agreement, dated December 12, 2004, and certain
other ancillary agreements pursuant to which Accuray purchased certain assets
and intellectual property from AS&E (“Asset Purchase” and the intellectual
property purchased by Accuray in that transaction, the “Purchased IP”). AS&E and
Accuray are parties to a license agreement (“License Agreement”), dated
December 12, 2004, pursuant to which each party licensed to the other certain
exclusive and non-exclusive rights to the Purchased IP and to any improvements,
modifications or enhancements thereto (“Improvements to Purchased IP”).  For the
purpose of clarification, Accuray has made Improvements to Purchased IP
subsequent to the Asset Purchase all of which are the intellectual property of
Accuray subject to the terms of the License Agreement. Accuray has developed
intellectual property on traveling wave linear accelerator technologies
(“Traveling Wave IP”) which, along with any improvements, modifications and
enhancements thereto, is intellectual property of Accuray to which Accuray
maintains exclusive ownership and is not subject to the terms of the License
Agreement.  The Purchased IP, Improvements to Purchased IP, and Traveling Wave
IP make up Accuray IP that is the subject of this Agreement (“Accuray IP”) set
forth in Exhibit D.  For the purpose of clarification, Accuray owns additional
intellectual property that is not the subject of this Agreement, and is not
included in the definition of Accuray IP, and AS&E retained ownership of certain
intellectual property other than the Purchased IP that was not transferred to
Accuray pursuant to the Asset Purchase, including, without limitation, the
intellectual property rights described in Schedule 2.2(g) to the Asset Purchase
Agreement and set forth in Exhibit E (“AS&E IP”).  Nothing in this Agreement
transfers, or shall be construed to transfer, ownership or any other rights in
any intellectual property between the parties.

 

7.2.                   Joint Research and Development.  Accuray and AS&E may
agree to engage in joint development of improvements or other technology related
to the Products (“R&D”) and in particular with regard to (i) detection systems
for use by domestic and foreign commercial, government and military customers
for security related purposes, and (ii) detection and inspection systems for use
in government and commercial non-destructive evaluation of finished products of
component quality (collectively, “Security Systems”).  The allocation of the
costs of such R&D and the ownership of any rights, title and interest in and to
the intellectual property resulting from such R&D shall be agreed between the
parties in writing on a case-by-case basis prior to the commencement of any such
R&D.

 

7.3.                   Transfer Limits of Accuray IP [*].  Accuray shall not
(a) assign or transfer the Purchased IP or Improvements to Purchased IP for use
in the Homeland Security or Non-Destructive Testing Markets (as such terms are
defined in the License Agreement) or (b) assign or transfer the Traveling Wave
IP to [*].  Notwithstanding the foregoing, Accuray may (i) continue to make,
use, sell or offer for sale products incorporating the Accuray IP to third
parties for use in markets other than the Homeland

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

Security or Non-Destructive Testing Markets, (ii) continue to make, use, sell or
offer for sale products incorporating the Traveling Wave IP and improvements
thereto without restriction, (iii) assign or transfer the Accuray IP without
AS&E’s prior written consent (A) in connection with a merger with, acquisition
by, or the sale of all or substantially all of Accuray’s assets to any successor
or acquirer without restriction, and (B) in connection with a sale or other
transfer of all of or substantially all of Accuray’s Linear Accelerator Division
to any successor or acquirer[*], so long as the successor or acquirer agrees to,
and does, assume Accuray’s obligations hereunder and under the License
Agreement, and (iv) assign, transfer, dispose or sell any of Accuray’s
intellectual property, except the Accuray IP, to any entity without restriction.

 

8.                            TERMINATION

 

8.1.                   Termination for Convenience.  Either party may terminate
this Agreement at any time without cause by giving the other not less than six
(6) months prior written notice.  In the event that either party elects to
terminate this Agreement, AS&E may continue to submit Purchase Orders during the
six (6) month termination notice period, and Accuray agrees to provide Quotes
for such Purchase Orders in accordance with the terms of this Agreement.

 

8.2.                   Termination for Cause by Either Party.  If either party
breaches a material provision of this Agreement, the non-defaulting party may
terminate this Agreement if the breaching party fails to remedy such breach
within thirty (30) days following receipt of written notice of such breach.

 

8.3.                   Long Lead-Time Parts following Termination.  In the event
that any Parts Purchase Support Orders issued by AS&E in accordance with
Section 2.8 remain outstanding at the termination or expiration of this
Agreement, Accuray shall use commercially reasonable efforts to utilize the Long
Lead-Time Parts covered by such Parts Purchase Support Order in other Accuray
products or attempt to resell such Long Lead-Time Parts to a third party,
including the original supplier of such materials, within 90 days of such
termination (“Run-Off Period”).  If the Agreement is terminated by AS&E under
Section 8.1 and Accuray is unable to use or return such Long Lead-Time Parts
within the Run-Off Period, then upon expiration of the Run-Off Period, Accuray
shall provide written notice to AS&E specifying the Long Lead-Time Parts ordered
by AS&E remaining in Accuray inventory, together with documentation supporting
the inventory value of such Long Lead-Time Parts (the “Unit Cost”), and any
out-of-pocket costs incurred by Accuray for unusual disposal of hazardous or
regulated materials (“Special Disposal Costs”).  If AS&E agrees with the Unit
Cost and Special Disposal Costs reflected in the notice it receives from
Accuray, within 30 days following receipt of such notice, AS&E shall remit
payment to Accuray in an amount equal to the total of (i) the Unit Cost, plus
(ii) Special Disposal Costs, plus (iii) 10% of the Unit Cost. If AS&E disputes
the Unit Cost and/or Special Disposal Costs, then, within 30 days following its
receipt of the notice, AS&E shall submit an Audit Notice to Accuray and
designate an Auditor, and the parties will follow the procedures set forth in
Section 2.5 (iii) through (v), provided that the scope of the Audit shall be
limited to the determination of whether the Unit Cost and Special Disposal Costs
are an appropriate measure of Accuray’s out-of-pocket costs incurred with
respect to the Long Lead-Time Parts subject to open Parts Purchase Support
Orders not utilized or resold by Accuray within the Run-Off Period.  If

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

within the Run-Off Period, Accuray sells any or all of such Long Lead-Time Parts
to a third party at a price that is less than the Unit Cost, AS&E shall
reimburse Accuray for the amount of the difference between the third party sale
price and the Unit Cost.  Any excess Long Lead-Time Parts not sold or otherwise
disposed of by Accuray for which AS&E has provided payment to Accuray as set
forth in this Section 8.3 shall be the property of AS&E and shall be delivered
to AS&E at AS&E’s cost.  In no case shall AS&E be responsible for Long Lead-Time
Parts in excess of those Long Lead-Time Parts covered by Parts Purchase Support
Orders submitted by AS&E as described in Section 2.8.

 

8.4.                   Survival of Existing Obligations.  Termination of this
Agreement will not relieve the parties of any obligations incurred prior to the
effective date of termination.

 

9.                            WARRANTIES

 

9.1.                   Product Warranty.  Accuray warrants that the Products
delivered under this Agreement will be free from material defects in workmanship
and materials and will continue to meet the relevant Product Specifications and
Acceptance Test Procedures for the lesser of (i) twelve (12) months from
acceptance of the Product at AS&E’s customer site as demonstrated in an
acceptance certificate executed by the parties, or (ii) a period not to exceed
twenty-four (24) months following the date the Products are delivered to AS&E
(“Warranty Period”).

 

9.2.                   Warranty Remedies.  If, during the Warranty Period, a
Product delivered to AS&E does not conform to the warranty provided in
Section 9.1 above, AS&E will deliver a written notice of such defect to Accuray
within the Warranty Period, and Accuray will promptly correct or repair such
defect in accordance with this Section 9.  In the event that a defect identified
by AS&E during the Warranty Period requires an emergency or time sensitive
response, Accuray shall use commercially reasonable efforts to remedy such
defect as soon as reasonably practicable.

 

9.3.                   Warranty of Returned Products.  Accuray warrants that
Returned Products (as defined below) will be free from material defects in
workmanship and materials for a period equal to the greater of: (i) the
remaining portion of the original Warranty Period for such Product, or (ii) one
hundred twenty (120) days from the date on which Accuray ships the replacement
or repaired Product to AS&E.

 

9.4.                   Warranty Remedies.  AS&E’s exclusive remedy and Accuray’s
sole liability under this Section 9 in the event of a Product warranty defect
shall be for Accuray, at is option, to either repair or replace the Product
found to have failed to meet the warranty provided in Section 9.1 above,
provided that such defect is reported to Accuray in writing during the Warranty
Period and AS&E, at Accuray’s request, provides Accuray with sufficient
information or data required to reproduce the alleged Product defect.  If, after
having confirmed that a Product is defective, Accuray determines that it cannot
remedy such defect, or that Accuray does not have the equipment necessary to
repair the defect, Accuray will provide AS&E a replacement Product.

 

9.5.                   Warranty Exceptions.  Accuray’s warranty of Products
provided hereunder shall be void and shall not apply if a Product has been
subjected to abuse, misuse, accident, alteration, neglect,

 

9

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

operation inconsistent with the Product Specification or documentation, or any
unauthorized repair, installation or alteration of Products by AS&E or any third
party, except with respect to Product maintenance services provided by AS&E
pursuant to Section 10.1 below, provided that Accuray shall not be liable for
defects or damage caused by the performance of AS&E’s maintenance services.

 

9.6.                   EXCEPT AS PROVIDED HEREIN, ACCURAY MAKES NO
REPRESENTATIONS OR WARRANITES OF ANY KIND, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, UNDER OR RELATED TO THIS AGREEMENT OR WITH RESPECT TO THE PRODUCTS OR
ANY SERVICES, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES
ARE HEREBY EXPRESSLY DISCLAIMED.

 

9.7.                   IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR, AND EACH PARTY COVENANTS NOT TO BRING, ANY CLAIM OR CLAIMS FOR
DAMAGES IN EXCESS OF THE AMOUNTS PAID TO ACCURAY BY AS&E, OR FOR SPECIAL,
CONSEQUENTIAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES, WHETHER OR NOT SUCH
DAMAGES WERE FORESEEABLE AND EVEN IF ADVISED THAT SUCH DAMAGES WERE LIKELY TO
OCCUR.

 

10.                     SERVICE, TRAINING AND SPARE PARTS

 

10.1.             AS&E Field Service.  Accuray and AS&E agree that AS&E will
provide regular maintenance and will service the Products to a field replaceable
unit level while the Product is operating in the field and for a period not to
exceed seven (7) years after the purchase of such Products by AS&E from Accuray.

 

10.2.             Accuray Service.  Accuray agrees to provide warranty repair or
replacement of non-performing Product field replacement units in the field. 
Accuray agrees to provide maintenance service and support for the Products as
currently provided by Accuray personnel for the lesser of (i) seven (7) years
from the date the Product is commissioned or (ii) eight (8) years from the date
the Product is shipped to AS&E, such maintenance service and support to be
provided as requested by AS&E and at AS&E’s cost in accordance with Accuray’s
then current time and materials rates.

 

10.2.1.             Technical Phone Support.  Accuray will provide and maintain
technical phone support for AS&E field service technicians during the Term of
this Agreement Monday through Friday from 9 a.m. to 5 p.m. Pacific time
(excluding weekends and holidays); provided, however, that AS&E will designate a
technical trainer to provide in-house first line response for AS&E technical
support requests.  If AS&E’s technical trainer is not able to resolve the
technical support issue, the technical trainer will refer the issue to Accuray’s
technical phone support line.

 

10.3.             Training.  AS&E shall be permitted to receive Accuray’s
standard technical repair training program at Accuray’s facility in Sunnyvale,
California for a maximum of three (3) personnel to be provided prior to April 1,
2010 and, thereafter, one technical training session for a

 

10

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

maximum of three (3) personnel per calendar year of the remaining Term.  If AS&E
does not make its personnel available to receive the allotted training within
the time periods specified above, AS&E shall waive its right to receive such
training.  AS&E shall be solely responsible for the travel and lodging costs
incurred to send its personnel for training at Accuray’s facility.  Accuray will
otherwise make available to AS&E technical repair training in accordance with
Accuray’s then current technical training program. Accuray will provide its
standard technical training to AS&E participants upon request, at AS&E’s cost in
accordance with Accuray’s then current training rates and subject to course
availability.

 

10.4.             Spare Parts.  Accuray and AS&E agree that AS&E’s business
requires it to provide time critical spare parts for Products (“Spare Parts”) to
its customers.  AS&E agrees to maintain and control its own inventory of Spare
Parts that will be (i) determined by the parties on a regular basis, but no less
than annually, and (ii) maintained at AS&E’s cost.  Subject to the warranty
exceptions provided in Section 9.5 above, Accuray warrants that Spare Parts will
be free from material defects in workmanship and materials for the lesser of one
(1) year following delivery of the Spare Parts to AS&E or ninety (90) days
following installation of such Spare Parts performed in accordance with AS&E’s
regular practice, provided that (A) AS&E stores Spare Parts under appropriate
environmental conditions required to maintain their viability, including, in
particular, storage of linear accelerator guide assemblies under vacuum pump
operation, including a preventative maintenance routine of re-pumping the vacuum
every six (6) months, and as otherwise mutually agreed between the parties, and
(B) AS&E shall not be entitled to any repair or replacement of Spare Parts
pursuant to the foregoing warranty until AS&E has returned the defective Spare
Part to Accuray and Accuray has completed a failure analysis confirming the
defect claimed by AS&E. AS&E may request that Accuray provide repair services in
relation to Spare Parts at AS&E’s cost in accordance with Accuray’s then current
time and materials rates.  Accuray will use its commercially reasonable efforts
to supply Spare Parts to AS&E for a period of seven (7) years from the date that
the relevant Product is commissioned.

 

10.5.             Accuray agrees to make available Spare Parts and subassemblies
for AS&E to purchase in commercially reasonable quantities during the Term of
this Agreement.  Accuray or the relevant manufacturer will quality test the
Spare Parts as indicated in Exhibit H prior to delivery to AS&E.

 

10.6.             Subject to Section 11 below and at AS&E’s request, Accuray
will provide a cost estimate to AS&E that identifies the labor hours, labor
costs and material costs for repair or replacement services for Products that
are either out of warranty or require repairs not covered by the warranty
provided by Accuray under this Agreement.  In addition, Accuray shall provide a
further time and materials quotation to AS&E to the extent the issue causing the
Product not to perform is different than the issue originally identified by
AS&E.

 

10.7.             Spare Parts pricing will be no higher than that offered to
Accuray’s most favored commercial customer that purchases the same Spare Parts
as specified in the applicable Product Specification in an annual volume
substantially similar to that purchased by AS&E.  A complete list of current
Spare Parts pricing is attached to this Agreement as Exhibit H.

 

11

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

10.8.             All Spare Parts are to be delivered to AS&E F.O.B. Origin at
Accuray’s facility in Sunnyvale, California.  Accuray will add shipping costs to
the price of Spare Parts delivered to AS&E except for Spare Parts shipped by
Accuray to remedy a warranty defect as provided in Section 9 above, which shall
be shipped at Accuray’s cost.

 

10.9.             Accuray Time and Materials Rates.  AS&E may request services
from Accuray on a time and materials basis as provided in this Agreement.  These
services will be provided at AS&E’s cost in accordance with Accuray’s then
current service rates.  Accuray’s current hourly service rate is $350 per hour.

 

11.                     PRODUCT RETURNS

 

11.1.             Before returning Products to Accuray for repair, AS&E shall
notify Accuray via email, facsimile transmission or other writing whether the
Product is being returned for a warranty claim or whether AS&E’s agrees to pay
Accuray’s then current time and materials rates for any out of warranty repair
and request a return material authorization form (“RMA”).  Accuray will forward
an RMA to AS&E, upon receipt of which AS&E will return the defective Products
with prepaid freight (“Returned Product”) to Accuray for repair.

 

11.2.             If the Returned Product is not subject to a warranty claim,
Accuray will notify AS&E and, if AS&E authorizes repair, AS&E will provide a
Purchase Order to Accuray requesting repair services and Accuray’s shipment of
the Returned Product back to AS&E shall be accompanied by an invoice for time
and materials fees charged by Accuray for such non-warranty repair, with such
invoice to be paid by AS&E within thirty (30) days after receipt.  Accuray will
quality test the Returned Products as indicated in Exhibit H prior to delivering
such Returned Products to AS&E.  If Accuray and AS&E mutually determine, after
inspection and testing, that a Returned Product for which AS&E made a warranty
claim is free of defects, Accuray’s shipment of the Returned Product back to
AS&E shall be accompanied by an invoice for a “Defect Not Found” at the
appropriate hourly labor charge for such determination in accordance with
Section 10.9 above which AS&E shall pay within thirty (30) days of receipt.

 

11.3.             Accuray will provide repair services to AS&E for out-of
warranty Returned Products for a period of one (1) year following the
termination or expiration of this Agreement at Accuray’s then current time and
materials rates.

 

12.                     OWNERSHIP OF DESIGNS AND INFORMATION

 

12.1.             IP Ownership. The ownership of intellectual property in the
Products and any licenses between the parties in relation thereto are as set
forth in the License Agreement and this Agreement.

 

12.2.             No Reverse Engineering.  AS&E shall not attempt to copy,
reverse engineer, deconstruct or decompile the Products integrating the
Traveling Wave IP and sold to AS&E pursuant to this Agreement.  AS&E shall not
copy, reverse engineer, deconstruct or decompile any other Products sold to AS&E
pursuant to this Agreement, so long as Accuray continues to timely supply
Products to AS&E under the terms of this Agreement.

 

12

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

12.3.             Release of Product Design Documents.  If Accuray (i) fails to
comply with the provisions of this Agreement in fulfilling any Quote or
(ii) fails to provide service and support as required in Section 10.2, and such
failure remains uncured after thirty days written notice from AS&E, then, in
such event, Accuray agrees to provide AS&E a copy of all drawings, related
product manufacturing documents and software necessary to enable AS&E to
manufacture or procure the Product and obtain the maintenance service support
required for existing Products.

 

13.                     INDEMNIFICATION.

 

13.1.             AS&E shall indemnify and hold Accuray harmless from and
against any and all liability, damages, costs, losses and expenses (“Costs”)
arising out of or in connection with any personal injury, including death, or
any damage to property or business which may be suffered by Accuray, its agents
or employees or by any third party, arising out of or in connection with the use
or operation of the Products or a failure to properly operate the Products
provided under this Agreement (“Claims”), except that AS&E shall not indemnify
Accuray to the extent that such damage or loss is a direct result of the
negligence or willful misconduct of Accuray or a manufacturing defect of the
Product.  Accuray shall indemnify and hold AS&E harmless against any and all
Costs arising as a direct result of its negligence, willful misconduct or
manufacturing defect of the Product to the extent such Costs reflect Accuray’s
relative fault therefor.

 

13.2.             Intellectual Property Indemnity.  Accuray shall at its expense
defend any action brought against AS&E with respect to a claim by a third party
that the design or manufacture of the Products infringes any valid patent or
other intellectual property right, and shall pay any damages awarded by a court
arising from such claim (“IP Claim”), provided AS&E gives Accuray prompt written
notice of such IP Claim and assistance in settling or defending such IP Claim. 
Accuray agrees not to settle any such IP Claim without the prior written consent
of AS&E (not to be unreasonably withheld).  AS&E shall have full authority to
settle or defend any claims brought against it to the extent such claims do not
allege that the Products infringe intellectual property rights of a third party
or are otherwise excluded under Section 13.2.2.

 

13.2.1.             Certain Remedies.  If a court judgment prohibits AS&E’s
continued use of a Product, or if at any time Accuray determines that a Product
may become subject to a cause of action for infringement, Accuray may at its
expense either (i) procure a license to enable AS&E to continue using such
Product, (ii) replace such Product with a non-infringing Product, or
(iii) remove such Product and refund a pro-rated portion of the purchase price
paid by the Customer for such Product.  Accuray shall have no liability
hereunder with respect to any claims settled by AS&E without Accuray’s prior
written consent (not to be unreasonably withheld).

 

13.2.2.             Indemnity Exclusions.  Accuray shall have no liability for,
and AS&E shall indemnify and hold Accuray harmless from and against any Costs
incurred in relation to claimed infringement by the Product of any third party
intellectual property rights to the extent such infringement arises solely from:
(i) the use of a Product by AS&E or its personnel other than in the Homeland
Security or Non-

 

13

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

Destructive Testing markets, (ii) the combination of the Products with
equipment, processes, programming applications or materials not furnished by
Accuray; provided however that Accuray shall bear proportionate liability for
such claim only to the extent the design or manufacture of the Product
contributes to the claimed infringement, (iii) compliance by Accuray with AS&E’s
designs, specifications or instructions, or (iv) AS&E’s continued use of a
Product after Accuray has recommended in writing that AS&E suspend such use.
This Section 13 states Accuray’s entire liability for any claim based upon or
related to any alleged infringement by a Product of any third party intellectual
property right.

 

13.3.             Indemnification Process.  The indemnities in this Section 13
are subject to (i) the indemnifying party receiving prompt written notice of the
Claim, (ii) the indemnifying party having sole authority to defend or settle the
Claim, and (iii) the indemnified party does not compromise or settle the Claim
without the indemnifying party’s prior written consent (not to be unreasonably
withheld).  The indemnified party shall provide reasonable cooperation to the
indemnifying party in the defense and settlement of such Claim.

 

14.                     INDEPENDENT CONTRACTOR

 

14.1.             Independent Contractor Status.  Each of the parties hereto
shall conduct the work to be performed hereunder as an independent contractor
and not as an agent or employee of the other party.  Subject to the terms and
conditions of this Agreement, each party shall choose the means to be employed
and the manner of carrying out its obligations hereunder.  Neither party has
authority, express or implied, to assume or create any obligations on the other
party’s behalf with respect to Products or otherwise.  Without limiting the
generality of the foregoing, neither party shall make any representation,
guarantee or warranty on the other party’s behalf, except that AS&E may provide
end-user customers with certain Product performance metrics that are published
by Accuray.  Neither party shall use the other party’s company name, logo,
artwork designs or abbreviations thereof in any way that may result in confusion
in relation to AS&E and Accuray being separate entities.

 

15.                     COMPETITION

 

15.1.             Competition.  Except as provided in the License Agreement and
Section 7.3 above, nothing in this Agreement shall limit the right of Accuray or
AS&E to develop, have developed, procure and/or market products or services now
or in the future, including any which may be competitive with those that are the
subject of this Agreement.  Neither party shall be required to disclose planning
information to the other.

 

16.                     EXPORT

 

16.1.             Export.  AS&E shall be responsible for obtaining and
maintaining any export license(s) required for delivery of any Products by AS&E
outside the United States.  To the extent previously received by Accuray,
Accuray agrees to provide AS&E with the Product’s most current technology
classification as determined by the U.S. Department of Commerce - Export
Administration Regulations (EAR) or, if applicable the U.S. Department of State
- International Traffic in Arms Regulations (ITAR).

 

14

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

17.                     INSURANCE

 

17.1.             Insurance Requirements.  Each party warrants that it is
covered by liability insurance adequately covering its liabilities under this
Agreement.  Upon reasonable written request, a party shall provide the other
party with evidence of such insurance.  If in the performance of this Agreement,
either party is required to work in and/or enter premises occupied by or under
the control of the other party or a third party contractor of the other party,
or to use or operate property furnished by the other party, such other party
shall procure and maintain during the entire performance period of this
Agreement, premises liability, public liability, property damage and worker’s
compensation insurance in prudent, reasonable, and/or statutory amounts.

 

18.                     SECURITY SYSTEMS MARKET

 

18.1.             License to Use Purchased IP for Security Systems
Applications.  Pursuant to Section 2.1 of the License Agreement, Accuray granted
AS&E an irrevocable, exclusive (even as to Accuray), worldwide, fully paid
license of the Intellectual Property (as defined in the Asset Purchase
Agreement) solely for use in connection with the design, development, marketing,
manufacturing, sales and service of products intended for use in the Homeland
Security Market and the Non-Destructive Testing Market (“Security Systems
License”).

 

18.2.             Traveling Wave Linear Accelerator Project.  Following the
Asset Purchase, Accuray developed the Traveling Wave IP for use in connection
with medical, commercial and industrial markets including, but not limited to,
medical, Homeland Security and Non-Destructive Testing Markets.  AS&E does
hereby acknowledge and agree that none of the design, development, marketing,
manufacturing, sales or other activities in relation to Traveling Wave IP by
Accuray were in breach or contravention of the License Agreement granted to
AS&E.  AS&E acknowledges and agrees that Accuray may continue its development,
manufacturing sale or offering for sale to third parties of products
incorporating the Traveling Wave IP by Accuray for use in the Homeland Security
Market or Non-Destructive Testing Market.

 

18.3.             General Release.  In consideration of the provisions set forth
herein, the receipt and sufficiency of which are hereby acknowledged, each of
AS&E and Accuray, for themselves, their respective predecessors, successors,
assigns, agents and representatives, as well as each entity that such party has
the power to bind (by such party’s acts or signature) or over which such party
directly or indirectly exercises control (each party a “Releasor” and,
collectively “Releasors”), hereby forever releases, discharges, acquits and
forgives the other party, its officers, directors, shareholders, employees,
agents, affiliates, successors and assigns (each party a “Releasee” and,
collectively, “Releasees”), from all, and all manner of, claims, demands, causes
of action, obligations, damages, attorneys’ fees, costs and liabilities of any
nature, at law or in equity, whether or not now known, suspected or asserted,
which such Releasor ever had, now has, or may claim to have, or which such
Releasor’s successors or assigns can, shall or may have, for or by reason of the
License Agreement, the Accuray IP, and the Security Systems License, from the
beginning of time until the date of execution of this Agreement.

 

15

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

AS&E hereby expressly waives the benefits of and any and all rights under
Section 1542 of the Civil Code of California, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him or her must have materially affected his or her settlement with the
debtor.”

 

19.                     PUBLICATION

 

19.1.             Publication.  Neither party shall disclose the terms of this
Agreement to any third party, (with the exception of that party’s outside legal
counsel, accountants, or auditors) or the nature of the relationship of the
parties with respect to the terms of this Agreement, without first obtaining the
written consent (which consent shall not be unreasonably withheld) of the other
party, except as may be required by applicable law, regulation or stock exchange
requirement.

 

20.                     GENERAL

 

20.1.             Force Majeure.  Neither party shall be deemed to be in default
of this Agreement if prevented from performing any obligation hereunder for any
reason beyond its reasonable control including, without limitation, governmental
laws and regulations, terrorists acts, acts of God or the public, calamities,
floods, and storms.

 

20.2.             Disputes.  Should any difference, dispute, claim or
controversy (“Dispute”) arise under this Agreement between the parties which
cannot be resolved by discussions, the parties shall attempt, in good faith, to
negotiate a mutually agreeable resolution within sixty (60) days after the
Dispute arises.  Should any Dispute not be resolved by the parties within such
sixty (60) day period, the chief executive officers (or any other duly
authorized representative) of both parties shall attempt to amicably resolve the
Dispute over a further thirty (30) day period.  Should the Dispute remain
unresolved by the chief executive officers or authorized representatives of the
parties following such further thirty (30) day period, then the Dispute will be
settled in any federal or state court of competent jurisdiction in the State of
California.

 

20.2.1.            Subject to Section 20.2 above in the case of a Dispute other
than a Dispute arising under Section 7.3 or Section 19 hereof or under the
License Agreement, nothing herein shall be construed to restrict either party
from seeking injunctive relief or other equitable relief in a court of competent
jurisdiction.

 

20.3.             Governing Law.  The validity of this Agreement, the
construction and enforcement of its terms, and the interpretation of the rights
and duties of the parties shall be governed by the laws of the State of
California, without regard to its conflict of laws rules and shall bind the
parties, their successors and permitted assigns.  The parties agree that the
United States federal or state courts located in California shall have
jurisdiction.

 

20.4.             Damages.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR TO ANY
THIRD PARTY FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL OR

 

16

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

INDIRECT DAMAGES WITH RESPECT TO THIS AGREEMENT.  IN NO EVENT SHALL EITHER
PARTY’S CUMULATIVE LIABILITY UNDER OR IN ANY WAY RELATED TO THIS AGREEMENT,
OTHER THAN SECTION 13.2 HEREOF, RESULTING FROM ANY COURSE OF ACTION, WHETHER IN
CONTRACT, TORT, STRICT LIABILITY OR ANY OTHER LEGAL THEORY, EXCEED THE TOTAL
AMOUNT OF PAYMENTS MADE OR RECEIVED HEREUNDER.THE PARTIES AGREE THAT THE SOLE
REMEDY FOR BREACH HEREUNDER, WHETHER IN LAW OR EQUITY, SHALL BE LIMITED TO THOSE
SET FORTH IN THIS AGREEMENT.

 

20.5.             Assignment.  Subject to Section 7.3 above, neither party may
assign this Agreement without the other party’s prior written consent, which
consent shall not be unreasonably withheld.  Any attempted assignment or
transfer of any of the rights, duties or obligations contained in this Agreement
without the prior written consent of the other party shall be void.  If consent
is given, this Agreement shall be binding upon and inure to the benefit of the
assigns.  Subject to the foregoing, this Agreement will bind and inure to the
benefit of the parties’ permitted successors and assigns.

 

20.6.             Survival.  Sections 7 (Intellectual Property and Joint
Research and Development), 8 (Termination), 9 (Warranties), 10 (Service,
Training and Spare Parts), 11 (Product Returns), 13 (Indemnification), 15
(Competition), 16 (Export), 18 (Security Systems Market), 19 (Publications) and
20 (General) will survive the termination of this Agreement in accordance with
their terms or, if no term is specified, indefinitely.

 

20.7.             Severability.  If any provision of this Agreement is held
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions of the Agreement will remain in full force and effect, and the
provision affected will be construed so as to be enforceable to the maximum
extent permissible by law.

 

20.8.             Notices.  All notices required or permitted under this
Agreement will be in writing and delivered by confirmed facsimile transmission,
by courier or overnight delivery service, or by certified mail, and in each
instance will be deemed given upon receipt.  All notices will be sent to the
addresses set forth below or to such other address as may be specified by either
party to the other in accordance with this Section.

 

To Accuray:

 

To Supplier:

Accuray Incorporated

 

American Science and Engineering, Inc.

Attention: General Counsel

 

Attention: Howard Hersey

1310 Chesapeake Terrace

 

829 Middlesex Turnpike

Sunnyvale, CA 94089

 

Billerica, MA 01821

Tel.: 408.716.4648

 

Tel.: 978.262.8882

 

20.9.             Entire Agreement.  This Agreement constitutes the complete and
exclusive understanding and agreement of the parties with respect to the subject
matter hereof and supersedes all prior understandings and agreements, whether
written or oral, with respect to the subject

 

17

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

matter hereof.  Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by authorized
representatives of the parties.

 

20.10.       Waiver.  Any waiver of a breach or any failure to enforce any
provision of this Agreement will not constitute a waiver of any subsequent
breach of such provision, any other provision of this Agreement or the rights of
a party pursuant to this Agreement.

 

20.11.       Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 

20.12.       Termination of Prior Agreement.  Accuray and AS&E are parties to a
Basic Purchase Agreement effective January 10, 2005 for the sale by Accuray of
certain linear accelerator products to AS&E (“Prior Agreement”).  The parties
are entering into this Agreement for the sale of Products by Accuray to AS&E;
therefore, upon the execution of this Agreement by the parties and as of the
effective date of this Agreement, the Prior Agreement, and all of its terms and
conditions, shall automatically terminate and the terms and conditions of this
Agreement shall govern the respective rights and obligations of the parties. 
The parties agree that as of the effective date of this Agreement the terms of
this Agreement shall supersede the terms of the Prior Agreement in their
entirety.

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the last date
set forth below.

 

ACCURAY INCORPORATED

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

 

By:

/s/ Chris A. Raanes

 

By:

/s/ Patricia A. Gray

 

 

 

 

 

Print Name:

Chris A. Raanes

 

Print Name:

Patricia A. Gray

 

 

 

 

 

Title:

COO

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

Date:

1/8/10

 

Date:

December 21, 2009

 

 

ACCURAY LEGAL:

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

 

 

 

 

 

 

Print Name:

Darren J. Milliken

 

 

 

 

 

 

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

Date:

1-8-2010

 

 

 

 

19

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT A

 

PRODUCTS AND PRICING

 

6MEV Standing Wave Linac System:

 

Quantity

 

Price per Unit

Order Qty: 1 – 9 units

 

[*] per unit

Order Qty: 10+ units

 

[*] per unit

 

3 MEV Standing Wave Linac System:

 

Quantity

 

Price per Unit

Order Qty: 1 – 9 units

 

[*] per unit

Order Qty: 10+ units

 

[*] per unit

 

Traveling Wave LINAC System Pricing:

 

1. Preliminary Pricing. Accuray agrees to provide discounted pricing to AS&E for
traveling wave LINAC products (“Traveling Wave Products”) sold by Accuray to its
commercial customers in the Homeland Security market.   Discounted pricing shall
be established on a product by product basis prior to Accuray’s first commercial
delivery in the Homeland Security market, but, thereafter, shall be subject to
adjustment in accordance with this provision. AS&E and Accuray agree to meet
annually to review product development and agree (i) pricing, (ii) volume
thresholds and (iii) product definitions for Traveling Wave Products sold to
AS&E.  The first meeting shall take place within one (1) month following the
Effective Date with subsequent meetings to occur annually thereafter during the
Term of this Agreement on the anniversary of the initial meeting date, unless
otherwise agreed between the parties.  Subject to the annual review of the
parties, pricing for Traveling Wave Products shall be:

 

(a)

[*]; or

 

 

(b)

[*].

 

2. Administration of Adjusted Pricing. Notwithstanding the foregoing, on the
date (“Adjustment Date”) that Accuray delivers any Traveling Wave Product to a
Commercial Customer in the Homeland Security market at a price that is lower
than the then applicable purchase price available to AS&E in accordance with the
volume thresholds and product definitions agreed between the parties, then,
(i) AS&E shall be entitled to receive adjusted pricing as provided in
subsections (a) or (b) above, as applicable (“Adjusted Pricing”), and (ii) in
the event Accuray delivers Traveling Wave Products to AS&E after the Adjustment
Date but invoices AS&E for such products without application of the Adjusted
Pricing as required above (“Legacy Priced Products”), AS&E shall be credited the
amount of the difference in the per unit price invoiced by Accuray and the
applicable per unit Adjusted Pricing that should apply (“Price Credit”) for each
of the Legacy Priced Products.  Price Credits shall be applied to (y) future
invoices for Traveling Wave Products delivered to AS&E on a one Price Credit per
unit invoiced basis or, if AS&E does not purchase additional Traveling Wave
Products, (z) to future invoices for Spare Parts delivered to AS&E on a dollar
for dollar basis.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

3.  Development Products.  The parties agree that any sale by Accuray to a
customer in the Homeland Security Market of development units of Traveling Wave
Products provided for engineering and/or evaluation purposes and not for
commercial use shall not be considered a sale to a Commercial Customer for the
purposes of Sections 1 and 2 above.

 

4.  Audit. AS&E shall be permitted to audit the application of such Price
Credits to its purchases in accordance with the audit process provided in
Section 2.5 of the Agreement to ensure compliance with this provision.  If the
results of the Audit demonstrate that Accuray has not appropriately applied
Price Credits to AS&E’s purchases of Traveling Wave Products and/or Spare Parts
hereunder, Accuray shall be responsible for the cost of the Audit.

 

[INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT B

 

LONG LEAD-TIME PARTS

 

The following list of Long Lead-Time Parts is subject to change from time to
time as notified to AS&E in writing as a result of Product modifications,
availability of parts, vendor substitutions and similar restrictions.

 

Part Description

 

Lead-Time (Weeks)

1. Dummy Load Water cool

 

16.0

2. Electron Gun

 

16.0

3. Circulator 4 Port W/L Power

 

16.0

4. WG 5’ Long

 

16.0

5. Atten DC 18GHz 3db

 

14.0

6. Plate Cvr AE Accel Hsg

 

14.0

7. Pulse Xfmr&Pulsh SH

 

13.0

8. Gun Elect 3.5MeV

 

12.9

9. Modulator Assembly

 

12.0

10. Pot 2K 3-Turn ¼ shaft

 

10.7

12. Control Chassis Assembly

 

10.0

 

[INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT C

 

ACCEPTANCE TEST PROCEDURES

 

1.  Work Instruction 026619 for Industrial 6 MeV Linear Accelerator Extended
Guide

2.  Work Instruction 028519 for WI Test X-ray Head AS&E 6 MeV Extended Guide

3.  Work Instruction 027339 for WI Test X-ray Head AS&E 3.5 MeV

4.  Work Instruction 023745 for Industrial 3.5 MeV Linear Accelerator

 

[INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

[g26031bi05ai001.jpg]

 

Industrial 6MeV Linear Accelerator Extended Guide Final System Test Procedure

 

System Serial Number

 

 

WI 026619

 

Rev A

 

 

Accuray Confidential

Copyright Ó 2010 Accuray Incorporated

 

APPROVAL

 

DEPT. MANAGER: J Rodriguez

 

DATE:

4-20-07

 

 

 

/s/ Peter Nowakowski

 

 

 

--------------------------------------------------------------------------------


 

Revision History

 

Rev.

 

ECO #

 

Description of Change

 

Revised By

 

Date

A

 

3916

 

Initial Release.

 

D Skowbo

 

4/19/07

 

--------------------------------------------------------------------------------


 

1.0          PURPOSE/SCOPE

 

This document defines the tests and measurements for Final Factory Test of the 6
MeV Extended Guide Industrial Linear Accelerator X-ray System.

 

Additionally, this document describes standard test procedures commonly used for
purposes of characterizing the Industrial Linear Accelerator X-ray System.

 

All operating characteristics identified in the course of implementing these
procedures are recorded for the purpose of establishing baseline information on
the equipment, i.e. the actual operating conditions at the time of acceptance.

 

2.0                               RESPONSIBILITY

 

Test Engineering is responsible for the maintenance of this test document

 

3.0          ASSOCIATED MATERIALS & EQUIPMENT

 

3.1         Reference Documents

 

The latest revisions of the following documents shall apply.

 

·                  Equipment specifications for the 6 MeV Extended Guide High
Energy Industrial Linear Accelerator.

·                  Workmanship Requirements for electronic systems.

 

3.2         Data

 

All data shall be recorded on reproducible copies of the test data sheets.  A
clear copy of all acceptance test data shall be supplied with each system. The
original is to be filed in the Device History Record.

 

3.3         Test Conditions

 

3.3.1 Input Power customer specific.

 

3.3.2 Ambient Temperature 40 to 90°F

 

3.4 Test Equipment

 

All instrumentation used shall be in calibration and of sufficient accuracy to
perform the required measurements. Test equipment/ aids/ fixtures used during
the performance of tests are recorded in section 6 of test procedure.

 

4.0          TEST EQUIPMENT LIST

 

The following is a list of recommended test equipment to be used for performance
of these tests.  If the recommended instrument is not available, a suitable
alternate of similar range and accuracy may be used.

 

A     Oscilloscope Tektronics TDS 220 OR TDS720A

 

B     Digital V.O.M. Fluke Model 79

 

3

--------------------------------------------------------------------------------


 

C     Water Flow Gauge.

 

D     High Voltage Probe (Oscilloscope) Tektronics P6015

 

E      H.V. Probe, D.C.

 

F                 Electometer “Unidos E”, 0.6cc “peanut” with 6 Mev build-up
cap.

 

G     Steel Plates (Half value layer checks).

 

H     Laminar Camera, Mylar .007, steel .014

 

 

5.0               PROCEDURE

 

5.1           System Test

 

Section 7 of this document provides a step-by-step procedure for complete final
factory test of the 6 MeV Extended Guide Industrial Linear Accelerator X-ray
System.  It is assumed that complete system checks out, debug and calibration
has been accomplished prior to the start of this test.

 

Although the test steps have been placed in logical sequence, it is not a
requirement of this test to perform the test steps in that order.

 

All data must be entered in ink.  No erasures or “white-outs” are allowed. No
writeovers are to be used when correcting errors. Entries may be lined out,
initialed, and new data entered with appropriate explanation on the same page.

 

5.2           Option List

 

The options included with each deliverable system shall be noted in the space
provided in the Data Record. If no options provided write “NONE”.

 

5.3           Acceptance

 

Upon completion of this data package, the appropriate staff should review the
results for accuracy, completeness and compliance with specifications. (see
page 21) The appropriate signatures and dates in Part 9.0 will indicate
acceptance.

 

5.4           Disposition

 

Original – Device History Record

 

1 Copy  - with Tested Unit

 

4

--------------------------------------------------------------------------------


 

6              Test Equipment Calibration

 

Test Equipment

 

Information

 

Calibration Expiration

Oscilloscope

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

Digital Multimeter

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

High Voltage Oscilloscope Probe

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

High Voltage Probe

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

Electrometer

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

0.6 cc Ion Chamber with 6 MeV Buildup Cap

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

Water Flow Gauge

 

Mfg:

 

 

 

Model:

 

 

 

SN:

 

 

 

5

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.1 SF6 Gas System

 

 

 

 

 

 

 

 

 

 

 

 

7.1.1 System Pressure regulator: Open value on SF6 tank, set regulator valve to
maintain required system pressure, close valve on SF6 tank.

 

System Gas Pressure

 

30

 

32

 

28

 

psig

 

 

7.1.2 System Leak Rate: Observe SF6 gas system pressure over a 48-hour period.
Record leak rate.

 

SF6 Gas leak rate

 

0

 

0.2

 

N/A

 

psig/day

 

 

7.2 Water System

 

 

 

 

 

 

 

 

 

 

 

 

7.2.1 Leak Check: Check water chiller, x-ray head RF system, interconnects hoses
and fittings for water leaks.

 

Water Leaks

 

None

 

N/A

 

N/A

 

None

 

 

7.2.2 Flow Rate: Measure water flow rate.

 

Flow Rate

 

1.0

 

N/A

 

.75

 

gpm

 

 

7.2.3 Water chiller power, OFF Delay: Switch power off at control and observe
time elapsed before water chiller switches off.

 

Chiller Power Off Delay

 

3

 

5

 

3

 

min

 

 

7.3 System Power

 

 

 

 

 

 

 

 

 

 

 

 

7.3.1 Measure and record 3 phase input power. 

 

o 380 System

 

380

 

400

 

360

 

VAB

 

 

 

o 480 System

 

480

 

504

 

456

 

VAC

 

 

 

 

 

 

 

 

 

 

 

VBC

 

 

7.3.2 Main Thyratron Filament Voltage: Measure and record main Thyratron
filament voltage.

 

Main Thyratron Filament Voltage

 

6.3

 

6.8

 

5.8

 

Vac

 

 

7.3.3 Main Thyratron Grid Bias Voltages: Measure and record Thyratron grid bias
at the tube socket. Caution: Modulator Triggers should be turned off.

 

Grid 1 no load

 

125

 

150

 

75

 

(VDC)

 

 

 

Grid 1 Loaded

 

20

 

50

 

10

 

(VDC)

 

 

 

Grid 2

 

-70

 

-120

 

-50

 

(VDC)

 

 

7.3.4 With H.V. Off record thyratron trigger waveform with digital scope or with
scope camera, label & attach copy of waveform to this report.

 

Waveform Copy attached

 

 

 

 

 

 

 

 

 

 

7.3.5 Dequing Thyratron Filament Voltage and Grid Trigger Power Supply Voltage:
Measure and record dequing filament voltage at tube socket.

 

Dequing Thyratron Filament Voltage

 

6.3

 

6.8

 

5.8

 

(VAC)

 

 

7.3.6 Measure and record Dequing grid trigger power supply voltage on dequing
trigger chassis

 

Dequing Grid Trigger Power Supply

 

300

 

350

 

250

 

(VDC)

 

 

7.3.7 VacIonÒ Power Supply Voltage: Measure and record high voltage out of
VacIonÒ P.S.

 

VacIon P.S. High Voltage

 

4.5

 

5.5

 

3.5

 

(KVDC)

 

 

7.3.8 Measure and record - 15 VDC to VacIon chassis in Modulator

 

VacIon P. S.- 15 VDC

 

- 15.0

 

- 15.5

 

- 14.5

 

(VDC)

 

 

7.3.9 Verify 0.1 Hour elapsed time on Filament Hour Meter for 6 minutes (5 min
for 50 Hz) of power ON time.

 

Filament Hour Meter

 

6’

 

6’36’’

 

5’24’’

 

 

 

 

 

 

5’

 

5’36”

 

4”24”

 

 

 

 

7.3.10 Verify 0.1 Hour elapsed time on Beam Hour Meter for 6 minutes (5 min for
50 Hz) of High Voltage ON time.

 

H.V. Hour Meter

 

6’

 

6’36’’

 

5’24’’

 

 

 

 

 

 

5’

 

5’36”

 

4”24”

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.4 MAGNETRON HTR OPERATION

 

 

 

 

 

 

 

 

 

 

 

 

7.4.1 Magnetron Heater — Initial Voltage (Magnetron Filament Soft Start): Turn
power on. Record Magnetron filament voltage for first 15 seconds after power on,
as observed on modulator meter.

 

Magnetron Heater Voltage Initial

 

4.5

 

6.5

 

3.5

 

(VDC)

 

 

7.4.2 Magnetron Heater — Pre-Warm Voltage and Current: Measure the magnetron
filament voltage after system power has been on for more than 10 minutes. System
in LOCAL control. HV Breaker off.

 

Magnetron Heater Voltage

 

-9.5

 

-11

 

-8

 

(VDC)

 

 

7.4.3Determine magnetron heater current by measuring voltage across R2 in
magnetron heater power supply. Measure during pre-warm.

 

Magnetron Heater Current

 

10

 

15

 

N/A

 

(VAC)

 

 

7.4.4 Magnetron Heater Standby: Select Remote Control with switch inside the
control chassis. J32 disconnected from the back of the control chassis. Jumper
J20-H to J20-J installed. Switch power on by connecting J32-3 to J32-22.
(Disconnect J32-3 to J32-22and return system to LOCAL control after this test.)

 

Magnetron Heater Standby Voltage

 

-8

 

-9

 

-6.5

 

(VDC)

 

 

7.4.5 Magnetron Heater Power Supply PS1: Measure and record voltages out of
power supply PS1 in Magnetron Heater Power Supply Box.

 

PS1 + 15

 

+ 15.0

 

+15.5

 

+14.5

 

(VDC)

 

 

 

PS1 – 15

 

- 15.0

 

-15.5

 

- 14.5

 

(VDC)

 

 

7.4.6 Magnetron Heater - Meter Calibration: Set switch on modulator to Magnetron
heater and read voltage at meter on modulator during 30 sec. magnetron filament
pre-warm. Compare with actual magnetron heater voltage measured in 7.4.2.

 

Meter Accuray

 

0

 

+ 0.2

 

- 0.2

 

(VAC)

 

 

7.4.7 Magnetron Heater - Run Voltage: Magnetron heater voltage steps down
correctly as P.R.F. is increased. Measure and record the pulse rate at which
steps occur and the magnetron heater voltage at these steps. (Voltage observed
on meter on modulator).

 

Step 1 PRF

 

80

 

100

 

60

 

(Hz)

 

 

 

Mag Htr Mtr

 

7.0

 

8.5

 

5.5

 

(VAC)

 

 

 

Step 2 PRF

 

130

 

155

 

105

 

(Hz)

 

 

 

Mag Htr Mtr

 

5.0

 

6.5

 

3.5

 

(VAC)

 

 

 

Step 3 PRF

 

155

 

125

 

175

 

(Hz)

 

 

 

Mag Htr Mtr

 

3.6

 

5.0

 

2.2

 

(VAC)

 

 

 

Step 4 PRF

 

180

 

220

 

140

 

(Hz)

 

 

 

Mag Htr Mtr

 

3.0

 

4.5

 

1.5

 

(VAC)

 

 

7.4.8 Mag Htr Run Back Operation

 

Run Back

 

OK

 

N/A

 

N/A

 

¨Yes¨No

 

 

 

7

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.5 Modulator Characteristics

 

 

 

 

 

 

 

 

 

 

 

 

7.5.1 PRF at rated Output: Place a radiation ion chamber at a distance of 100 cm
from the target and centered in the radiation field. Filter Block not installed
on end of Primary Collimator. Use 6MeV build up cap on the ion chamber. Set PRF
to produce 434 R/min (384 cGy/Min) at 100 cm. Record pulse rate.

 

PRF at 434 R/min

 

180

 

200

 

N/A

 

(Hz)

 

 

7.5.2 Magnetron Pulse Current: Connect oscilloscope to Magnetron current pulse
jack at control console. Turn radiation on and adjust PRF to obtain 434 R/Min
out at 100 cm. Measure and record Magnetron Pulse Current. (1V = 10 A)

 

Magnetron Pulse Current

 

75.0

 

84.0

 

N/A

 

(A)

 

 

7.5.3 While closely observing Magnetron pulse current amplitude, adjust pulse
rate from maximum to minimum. Verify that Magnetron current varies Less than
0.5A through entire PRF range.

 

Magnetron Pulse Current stability

 

<0.5

 

0.5

 

N/A

 

(A)

 

 

7.5.4 Record magnetron pulse current waveform and attach copy of waveform to
this report.

 

Capture Mag I Waveform

 

 

 

 

 

 

 

 

 

 

7.5.5 Magnetron Current Pulse Width: Measure and record Magnetron Current Pulse
Width at 50% and 90% amplitude

 

@ 50%

 

4.0

 

4.2

 

3.8

 

(msec)

 

 

 

@ 90%

 

 

 

 

 

 

 

(msec)

 

 

7.5.6 Percentage Dequing: Determine the % Dequing with unit running at 434
R/Min. Measure HVPS voltage and PFN voltage. Calculate % Dequing. 2 VHPS – VPFN

                                 VPFN

 

% Dequing

 

15

 

25

 

10

 

(%)

 

 

7.5.7 With H.V. scope probe, record the PFN waveform with digital scope or scope
camera, label & attach copy of waveform to this report.

 

Capture PFN Waveform

 

 

 

 

 

 

 

 

 

 

7.5.8 High Voltage Soft Start: With PRF set to 150 PPS turn high voltage ON.
Measure and record Magnetron current during Soft Start

 

Magnetron Current during Soft Start

 

50

 

55

 

N/A

 

(A)

 

 

7.5.9 Measure and record HVPS soft start duration

 

Soft Start duration

 

5

 

6

 

3

 

(sec)

 

 

7.5.10 Measure and record Magnetron Current ramp up duration. Duration time
starts after audible pre-warn shuts off.

 

MAG I ramp up duration

 

15

 

20

 

10

 

(sec)

 

 

7.5.11 Modulator H. V. P. S. Output Voltage: Connect a H. V. Scope probe to the
output of H. V. P. S. in Modulator. Turn radiation ON and adjust PRF to obtain
434 R/min. Measure and record H. V. P. S. Output Voltage.

 

H. V. P. S. Output Voltage

 

10.5

 

12.5

 

10.0

 

(KVDC)

 

 

7.5.12 Modulator H. V. P. S. Voltage Meter Calibration: Turn radiation ON and
adjust PRF to obtain 434 R/min. Read Modulator Voltage meter on Modulator.
Compare the actual Modulator H. V. P. S. Voltage measured in 7.5.11.

 

Modulator H. V. P. S. Voltage Meter Reading Calibration

 

0

 

+ 0.5

 

- 0.5

 

(KVDC)

 

 

7.5.13 Modulator H. V. P. S. Current: Turn radiation ON and adjust PRF to obtain
434 R/Min. Record HVPS Current at meter on Modulator

 

Modulator H. V. P. S. Current Meter Reading

 

200 mA

 

500 mA

 

N/A

 

(mA)

 

 

7.5.14 Record the charging current waveform at J3 on modulator, with digital
scope or scope camera.

 

Capture Charge I Waveform

 

 

 

 

 

 

 

 

 

 

7.5.15 Pulse Rate Frequency Limits: Turn radiation ON and set PRF to maximum.
Measure and record PRF. Adjust PRF to minimum. Measure and record PRF.

 

PRF Max.

 

190

 

200

 

N/A

 

(Hz)

 

 

 

PRF MIN

 

40

 

50

 

N/A

 

(Hz)

 

 

7.5.16 Vacuum Current: Turn ON radiation and set PRF to produce 434 R/Min.
Record vacuum current displayed at meter on Modulator.

 

Vacuum Current

 

10.0

 

25.0

 

N/A

 

(mA)

 

 

 

8

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.5.17 Core Bias Current: Determine Core Bias Current by measuring voltage
across R77 on Core Bias P. S. chassis in Modulator.

 

Core Bias Current

 

2.8

 

3.5

 

2.0

 

VDC

 

 

7.5.19 Capture Forward RF waveform

 

Fwd Pwr

 

 

 

 

 

 

 

 

 

 

7.5.20 Capture Reflected RF waveform

 

Ref Pwr

 

 

 

 

 

 

 

 

 

 

7.5.21 Capture Magnetron H.V. waveform

 

Mag HV @ 1us

 

 

 

 

 

 

 

 

 

 

7.5.22 Capture Magnetron H.V. Backswing

 

Mag HV @ 5us

 

 

 

 

 

 

 

 

 

 

7.6 AFC System

 

 

 

 

 

 

 

 

 

 

 

 

7.6.1 AFC Electronics Power Supplies: Measure and record PS1 and Stepper Motor
P. S. Voltages.

 

PS1 + 12

PS1 -12

Stpr +11

 

+ 12.0

-12

+ 11

 

+ 12.3

-12.5

+14

 

+11.7

-11.5

+9.5

 

(VDC)

(VDC)

(VDC)

 

 

7.6.2 Magnetron Tuner: (2 people required). Operate Magnetron tuner through
several complete cycles from stop to stop. Note that operation is smooth and
free of slipping and binding.

 

Mechanical Operation

 

 

 

 

 

 

 

 

 

 

7.6.3 Monitor Magnetron tuner position meter at control while running tuner from
stop to stop.

 

Meter Low

Meter High

 

0.0

1.0

 

0.04

1.0

 

0.0

0.96

 

 

 

 

7.6.4 Check number of revolutions of tuner from stop to stop.

 

Tuner Mech. Stops

 

2.5

 

2.88

 

2.0

 

(Rev)

 

 

7.6.5 Monitor the time it takes for magnetron tuner meter to move full scale.

 

Mag tuner
speed

 

24

 

26

 

22

 

(sec)

 

 

7.6.6 Magnetron Tuner Initial Position: With H.V. OFF and AFC selected at
Control Console, read and record Magnetron tuner initial position on meter at
Control Console.

 

Magnetron Tuner Initial Position

 

N/A

 

0.95

 

0.05

 

 

 

 

7.6.7 With AFC still selected, operate manual tune switch above and below
initial position, note that tuner returns to initial position on meter.

 

Initial Position Stability

 

0

 

+ 0.02

 

- 0.02

 

 

 

 

7.6.8 AFC Operation at max Rep Rate on Control Chassis. HV Beam OFF for more
than 5 minutes. Turn HV ON with PRF set to maximum. Note that AFC is locked on
peak dose rate output after 1 minute. Verify by operating tuner manually above
and below frequency locked on in AFC.

 

AFC Lock @ max PRF

 

100

 

100

 

90

 

(%)

 

 

7.6.9 With HV still ON, check that AFC locks back on frequency when tuner is
manually tuned 0.1 divisions above and below AFC tune point on meter.

 

AFC Range
@ max PRF

 

+/- .1 Division

 

 

7.6.10 Verify that AFC loop settles within 2 seconds as viewed on mag tuner
meter.

 

AFC settle time @ max PRF

 

1

 

2

 

0

 

(sec)

 

 

7.6.11 Repeat 7.6.8 with PRF set to minimum.

 

AFC Lock @ min. PRF

 

100

 

100

 

90

 

(%)

 

 

7.6.12 Repeat 7.6.9 with PRF set to minimum

 

AFC Range
@ min PRF

 

+/- .1 Division

 

 

7.6.13 Verify that AFC loop settles within 2 seconds as viewed on mag tuner
meter.

 

AFC settle time @ min PRF

 

1

 

2

 

0

 

(sec)

 

 

7.6.14 Measure and record the following D.C. voltage levels on phase control
P.C.B. in AFC box REF. To pin 11 on P.C.B. AFC/Man switch to man.

 

U2:5

U2:6

U2:10

U2:7

 

6.0

 

7.0

 

5.0

 

(VDC)

(VDC)

(VDC)

(VDC)

 

 

 

9

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.7 Gun Control System

 

 

 

 

 

 

 

 

 

 

 

 

7.7.1 Accelerator Gun Heater Voltage Power Off Mode: With system power off and
modulator circuit breakers on, measure and record accelerator gun heater
voltage.

 

Gun Heater
Voltage

 

-4.0

 

-5.0

 

-3.2

 

(VDC)

 

 

7.7.2 Accelerator Gun Heater Voltage: With system power on, measure and record
accelerator gun heater voltage.

 

Gun Heater
Voltage

 

-6.0

 

-6.6

 

N/A

 

(VDC)

 

 

7.7.3 Accelerator Gun Heater Meter Calibration: Set switch on modulator to gun
heater and read voltage at meter on modulator. Compare with actual X-ray head
heater voltage measured in 7.7.2

 

Meter
Reading

 

0

 

+ 0.2

 

-0.2

 

(VDC)

 

 

7.7.4 Gun High Voltage: Set up High Voltage Probe to measure Gun H. V. at P. S.
in Arm Module. Turn Gun H. V. ON by performing radiation ON sequence.

 

Gun H. V.

 

-15.0

 

-20.0

 

N/A

 

(KVDC)

 

 

7.7.5 Grid Pulse Amp. Measure and record power supplies for grid pulse amp PCB.

 

+ 335 VDC PS

15 VDC PS

 

+ 335

15

 

+ 355

15.5

 

+ 315

14.5

 

(VDC)

(VDC)

 

 

7.7.6 Measure and record Gun Grid low level PS2

 

PS +12 VDC

PS -12 VDC

 

12.0

-12.0

 

+ 12.2

- 12.5

 

+11.8

-11.5

 

(VDC)

(VDC)

 

 

7.7.7 With gun H.V. Off, record grid pulse waveform with digital scope or scope
camera

 

Grid Pulse
Waveform

 

 

 

 

 

 

 

 

 

 

7.7.8 Gun H. V. Monitor: Measure Voltage at test points in Control Console,
which monitors Gun High Voltage. (0 to 5V = 0 to 20 kV).

 

Gun HV Monitor

 

4.0

 

5.0

 

N/A

 

(VDC)

 

 

7.7.9 Gun HV Accuracy =
(7.7.8 result * 4) / Abs(7.7.4 result)

 

Gun HV Accuracy

 

1

 

1.1

 

.9

 

(%)

 

 

7.7.10 Gun Pulse Current: Connect oscilloscope to monitor Gun current at BNC
jack in Control Console. Turn radiation ON and adjust PRF to obtain 434 R/min.
Measure and record Gun Pulse Current.

 

Gun Pulse Current

 

400

 

700

 

200

 

(mA)

 

 

7.7.11 Verify that Gun Current pulse amplitude is stable through full PRF range.

 

Gun Current PRF Stability

 

0

 

+3

 

-3

 

(%)

 

 

7.7.12 Gun pulse current. Check functionality of the gun I feed back ckt.
Measure how long it takes for GunI to stabilize at initial beam on. Adjust
Initial Grid Setting as close as practical to normal operating Gun Current.

 

Gun Current Pulse Stability

 

1

 

2

 

0

 

(sec)

 

 

Initial Grid Setting

0

10

-10

(%)

7.7.13 Record gun pulse current waveform with digital scope on scope camera.

 

Gun I
Waveform

 

 

 

 

 

 

 

 

 

 

7.7.14 Gun Current Pulse Width: Measure and record Gun pulse width. (Measure at
50% point)

 

Gun Current Pulse Width

 

4

 

6

 

3

 

(msec)

 

 

7.7.15 Grid Negative Bias: Measure and record Gun Grid negative bias (with high
voltage to gun OFF).

 

Grid Negative Bias Voltage

 

-180

 

- 200

 

-160

 

(VDC)

 

 

7.7.16 Measure TP5 Grid drive PCB (GND ref.)

 

TP-5

 

6

 

11

 

2

 

(VDC)

 

 

7.7.17 Measure R53 – CTR Grid drive PCB (GND ref.)

 

R53 - CTR

 

-0.5

 

-7

 

0

 

(VDC)

 

 

7.7.18 Measure U10-14 – CTR Grid drive PCB (GND ref.)

 

U10:14

 

-5

 

-10

 

-1

 

(VDC)

 

 

7.7.19 Measure TP6 Grid drive PCB-RF off, gun HV on (GND Ref.) Gun I S/H

 

TP-6

 

-5

 

-10

 

-1

 

(VDC)

 

 

 

10

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.7.20 Measure on GRID DRIVE AMP PCB. Gun HV ON and TP10 (P1:1) as ground
reference.

 

U15:6

 

6.5

 

10

 

1

 

(VDC)

 

 

7.7.21 Measure on GRID PULSE AMP PCB. Gun HV ON and P1:1 as ground reference

 

P1:4

R2:Ctr

P1:18

 

7

7

170

 

14

14

300

 

1

1

50

 

(VDC)

(VDC)

(VDC)

 

 

7.8 Interlocks

 

 

 

 

 

 

 

 

 

 

 

 

7.8.1 Door Interlock: With no interlocks active, open jumper between J20-N and
J20-P on the Control Chassis. Verify that door interlock L.E.D. extinguishes,
fault reset light illuminates and that radiation ON sequence cannot be
initiated.

 

Door Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.2 Water Flow Interlock: With no interlocks active, turn power OFF to water
chiller. Verify that water flow L.E. D. extinguishes, fault reset light
illuminates and that radiation ON sequence cannot be initiated. Note: MAG FIL
L.E.D. extinguishes also.

 

Water Flow Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.3 Magnetron Filament Interlock: With no interlocks active, reduce Magnetron
Filament Voltage to 6.0 volts as observed on meter on Modulator Control Panel.
Verify that Magnetron Filament L.E.D. extinguishes, fault reset light
illuminates, and that radiation ON sequence cannot be initiated. Return
Magnetron Filament Voltage to it’s normal value.

 

Magnetron Filament Interlock standby Operation

 

 

 

 

 

 

 

 

 

 

7.8.4 Turn off H. V. Circuit Breaker on Modulator. Perform radiation ON
sequence. Reduce Magnetron Filament Voltage to 0 volts as observed on meter on
Modulator. Verify that Magnetron Filament L.E.D. extinguishes, fault reset light
illuminates and that H. V. contractor in the Modulator turns OFF. Return
Magnetron filament to normal level.

 

Magnetron Filament Interlock H.V. ON Operation

 

 

 

 

 

 

 

 

 

 

7.8.5 Heater Delay Interlock: Turn system power OFF. Turn power back ON and
observe time for heater delay interlock to clear

 

Heater Delay Time

 

12

 

15

 

10

 

(min)

 

 

7.8.6 Verify that Heater Delay Interlock is extinguished and that radiation ON
sequence cannot be initiated during Heater Delay with all other Interlocks
clear.

 

Heater Delay Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.7 Turn system power OFF, turn power back ON and verify that Heater Delay
time can be by passed by depressing momentary switch SW2 on Control Logic PCB

 

Heater Delay
By-pass

 

 

 

 

 

 

 

 

 

 

7.8.8 SF6 Gas Interlock: With no interlocks active, bleed SF6 gas pressure down
to 24 PSIG. Verify that SF6 gas L.E.D. extinguishes, FAULT RESET light
illuminates and that radiation ON sequence cannot be initiated. Recharge system.

 

SF6 Gas Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.9 Vacuum Interlock: With no interlocks active, momentarily short VacIonÒ
High Voltage in X-ray head. (Warning: This test should be performed by Qualified
Personnel only.) Verify that VACUUM L.E.D. extinguishes, FAULT RESET light
illuminates, and radiation ON sequence cannot be initiated.

 

Vacuum Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.10 Dose Power Supply Interlock: With no interlocks active, remove the two
fuses from Dosimeter Power Supply Chassis. Verify that Dose P.S. L.E.D.
extinguishes, FAULT RESET light illuminates, and radiation ON sequence cannot be
initiated. Plug in A.C. power and clear fault.

 

Dose P.S. Interlock Operation (A.C. power OFF)

 

 

 

 

 

 

 

 

 

 

7.8.11 Disconnect Ion Chamber Bias monitor cable at connector J5-D on X-ray
Head. Verify that Dose P.S. L.E.D. extinguishes. Reconnect this connector and
reset fault.

 

Dose P.S. Interlock Operation
(-300V Monitor)

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.8.12 PLC Interlock: Turn power key on control to off. Place system in remote
control. Disconnect J32 from control chassis. Jumper J20-H to J20-J installed.
Switch power on by connecting J32-3 to J32-22. System power comes on. Verify
that PLC L.E. D. is off. Return system to LOCAL control. Reconnect J32 and
depress Fault Reset. Verify that the PLC L.E.D illuminates.

 

PLC Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.13 High Voltage Over Current (HVOC) Interlock: Connect a Grounding Hook on
PFN Coil. Attempt to turn Radiation ON. Note that HVOC fault occurs immediately.
Verify that HVOC L.E.D extinguishes and FAULT RESET light illuminates. Remove
Grounding Hook.

 

HVOC Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.14 Inverse Current Interlock: Connect a ground hook to H.V. Pulse output in
Modulator. Attempt to turn Radiation ON. Note that INVERSE CURRENT fault occurs
after soft start completes. Verify that INVERSE CURRENT L.E.D. is extinguished
and fault reset light illuminates.

 

INVERSE CURRENT
Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.8.15 Local Control Status: Place system in remote control. Jumper J20-H to
J20-J installed. Switch power on by connecting J32-3 to J32-22. System power
comes on. Verify that Local Control L.E.D. is extinguished. Return system to
local control and depress reset. Verify that local control L.E.D illuminates.

 

Local Control Status Operation

 

 

 

 

 

 

 

 

 

 

7.8.16 Gun HVPS Interlock: Turn radiation on – reduce gun H.V. with pot in
control, while monitoring gun H.V. monitor test points in Control. Observe that
gun HVPS interlock occurs when gun H.V. monitor is reduced to 85% to 90% of
operating value of Voltage at these test points.

 

Gun HVPS Interlock Operation

 

90

 

95

 

85

 

(%)

 

 

7.8.17 Emergency Stop, Control Chassis: With Radiation ON, depress EMERGENCY
STOP on Control Chassis. Verify that the Radiation and High Voltage shuts OFF.
Check that E-Stop L.E.D. extinguishes, FAULT RESET light illuminates and that
Radiation ON sequence cannot be initiated.

 

E-STOP Operation (Control)

 

 

 

 

 

 

 

 

 

 

7.8.18 Beam On Status: With Radiation OFF, verify that BEAM ON L.E.D is off.

 

Beam On Status L.E.D Operation

 

 

 

 

 

 

 

 

 

 

7.8.19 Perform Radiation ON sequence and verify that RED X-ray ON push-button
illuminates immediately

 

X-ray ON
Light

 

 

 

 

 

 

 

 

 

 

7.8.20 Note the time it takes for BEAM ON L.E.D. to illuminate. Verify that
radiation is OFF while the L.E.D. is off.

 

BEAM ON DELAY

 

15

 

20

 

8

 

sec.

 

 

7.8.21 AFC-Manual Status: Verify that AFC-Manual L.E.D. extinguishes when switch
on Control Chassis is set to MANUAL. In LOCAL MODE, check that AFC-Manual switch
does not shut OFF radiation in either position.

 

AFC-Manual Status Operation

 

 

 

 

 

 

 

 

 

 

7.8.22 Covers:
With no interlocks active, open one of the cover interlock switches on the
Modulator. Verify that the covers L.E.D extinguishes, Fault Reset light
illuminates, and radiation ON sequence cannot be initiated. Repeat this test for
the four modulator cover switches and for the seven RF System Cover Switches.

 

Cover Interlock Status

 

 

 

 

 

 

 

 

 

 

7.8.23 H.V. Breaker: With system in standby mode, switch off the H.V. circuit
breaker CB3 on the Modulator. Verify that the H.V. Breaker L.E.D. is
extinguished. Switch the H.V. circuit breaker back on and depress the Fault
Reset push button. Verify that the H.V. Breaker L.E.D. illuminates.

 

HV Breaker Status

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.8.24 HV Enable: Select Remote Control with switch inside the Control Chassis.
Disconnect J32 from back of Control Chassis. Jumper J20-H to J20-J installed.
Switch power on by connecting J32-3 to J32-22. Verify that HV enable L.E.D is
off. Remove jumper J32-3 to J32-22 and return system to local control. Switch
power on and verify that HV enable L.E.D. is on.

 

H.V. ENABLE

 

 

 

 

 

 

 

 

 

 

7.8.25 External STOP: With Radiation ON, open jumper between J34-7 and J34-4 on
the Control Chassis. Verify that radiation and high voltage shuts OFF. Check
that EXT. EMERGENCY STOP L.E.D. is extinguished and that Radiation ON sequence
cannot be initiated.

 

EXT STOP Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.9 X-Ray Beam Characteristics

 

 

 

 

 

 

 

 

 

 

 

 

7.9.1 Energy Check Half Value Layer of Steel.

 

Filter Block not installed on end of Primary Collimator. Place Ion Chamber
“Peanut” at 1 meter from target. Turn on radiation and adjust for reading of 425
R/Min on dose rate meter of Control Chassis.

 

Record dose rate measured on radiation monitor in cGy/min (should be
approximately 376 cGy/min)

 

Place 1 inch of steel in front of Ion chamber. Turn on radiation and check that
Dose Rate Meter on Control Chassis reads 425 R/min. Record dose rate measured on
radiation monitor.

 

Repeat with 2-7 inches of steel in front of Ion Chamber.

 

Calculate half value layer range from data.

 

Determine the average H.V.L. for 2 through 7 inches of steel.

 

None

 

376

 

400

 

350

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 inch

 

 

 

 

 

 

 

cGy/min

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Half Value Layer Avg.

 

1.15

 

1.17

 

1.12

 

(in)

 

 

7.9.2 Target Spot Size

Using Lamiar Camera make a spot size film shot. Determine vertical and
horizontal spot size from film shot.

 

Vertical Spot size

 

2

 

2.2

 

N/A

 

(mm)

 

 

 

Horizontal Spot Size

 

2

 

2.2

 

N/A

 

(mm)

 

 

7.9.3 Steering Coil Current: Record Steering Coil Current readings on meter on
Control Chassis.

 

Coil 1

 

 

 

2

 

0

 

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coil 2

 

 

 

 

 

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coil 3

 

 

 

 

 

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coil 4

 

 

 

 

 

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.9.4Water Temperature Regulation: Make A 30-minute radiation run at 434 R/Min.
Check Water temperature at gauge on heat exchanger at end of this run.

 

Water Temp.

Set Point

 

20 C°

 

35 C°

 

15 C°

 

(C°)

 

 

 

Temp. Drift

 

0

 

+2 C°

 

-2 C°

 

(C°)

 

 

7.10 Dose Rate Meter Calibration

 

 

 

 

 

 

 

 

 

 

 

 

7.10.1 Dosimeter Electronics P.S.: Measure and record Dosimeter Electronics P.S.
Voltages. Measure — 300VDC output of Dosimeter Bias supply. Measure +/- 15VDC to
dose count PCB.

 

-300VDC

 

-300

 

-325

 

-275

 

(VDC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+15VDC

 

+15

 

+15.5

 

+14.5

 

(VDC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-15VDC

 

-15

 

-15.5

 

-14.5

 

(VDC)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.10..2 Dose Rate Meter Calibration. Set PRF to produce 425 R/Min. Filter Block
NOT installed on end of Primary Collimator. Place Ion Chamber 100 cm from Target
and centered in the radiation field. Use 6Mev build up cap on Ion Chamber. Set
up radiation monitor to measure integrated dose. Turn Radiation ON and adjust
PRF to obtain 425 R/Min on radiation monitor. Record dose rate meter reading on
control chassis.

 

Dose Meter Reading

 

425

 

432

 

418

 

(R/min)

 

 

7.11 PLC Checks

 

 

 

 

 

 

 

 

 

 

 

 

7.11.1 PLC Digital inputs:

Connect P.C. to the PLC serial port. Run test program & check that the status
and interlock inputs to the PLC operate correctly.

 

Alternate Method: Verify that the digital inputs from the linac system
illuminate the correct LED on the PLC input modules. Refer to PLC schematic.

 

PLC Digital Input Operation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.11.2 PLC Analog Input: With P.C. connected to the PLC, run the test program.
Check that the dose rate displayed on the P.C. varies proportionally as the dose
rate is varied from 100 to 400 R/min.

 

Alternate Method: Verify that dose rate analog input to the PLC varies from 2.0
to 8.0 VDC as the dose rate is varied from about 100 to 400 R/min

 

 

 

 

 

 

 

 

 

 

 

 

 

PLC Analog Input Operation

 

 

 

 

 

 

 

 

 

 

7.11.3 PLC Digital Output: With a PC connected to the PLC serial port, run the
test program. Check that the PLC outputs to the Linac operate correctly.

 

Alternate Method: Verify that the digital outputs to the Linac operate correctly
by simulating each output.

 

 

 

 

 

 

 

 

 

 

 

 

 

PLC Digital Outputs Operation

 

 

 

 

 

 

 

 

 

 

7.11.4 PLC ANALOG OUTPUT

Connected to the PLC serial port, run the test program. Check that the pulse
rate can be controlled by the PLC using the test program

 

PLC Analog Output Operation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.11.5 External Trigger Checks

Verify that the system operates correctly with an external trigger connected to
the system

 

Slowly vary external trigger pulse rate from 40PPS to 200PPS.

 

External Trigger Operation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.11.6 Check that Pulse Rate to produce 434 R/min is approximately the same as
pulse rate recorded in step 7.5.1.

 

External Trigger PRF 434 R/min

 

 

 

 

 

 

 

 

 

 

7.11.7 Check that Magnetron Heater Runback operates correctly when operating
with external triggers

 

Run Back

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

ACTUAL

 

Initial/Date

 

8 Attachments

 

 

 

 

 

8.1 Thyratron Trigger Waveform

 

Attached: o YES ¨ NO

 

 

 

8.2 Magnetron Current Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.3 PFN Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.4 HVPS I Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.5 FWD PWR Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.6 REF PWR Waveform Direct

 

Attached: ¨ YES ¨ NO

 

 

 

8.7 REF PWR Waveform via MCC

 

Attached: ¨ YES ¨ NO

 

 

 

8.8 Magnetron Voltage Waveform @ 1uS

 

Attached: ¨ YES ¨ NO

 

 

 

8.9 Magnetron Voltage Waveform @ 5uS

 

Attached: ¨ YES ¨ NO

 

 

 

8.10 Grid Pulse Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.11 Gun I Waveform

 

Attached: ¨ YES ¨ NO

 

 

 

8.12 Film

 

Attached: ¨ YES ¨ NO

 

 

 

8.13 CTL TEST DATA

 

Attached: ¨ YES ¨ NO

 

 

 

 

15

--------------------------------------------------------------------------------


 

9.  Serial Numbers

 

Assembly

 

Serial Number

 

QA Verify

 

X-Ray Head

 

 

 

 

 

Accelerator

 

 

 

 

 

Electron Gun

 

 

 

 

 

Vacuum Pump

 

 

 

 

 

Target

 

 

 

 

 

RF Window

 

 

 

 

 

Ion Chamber

 

 

 

 

 

RF Chassis

 

 

 

 

 

Pulse Transformer

 

 

 

 

 

Circulator

 

 

 

 

 

Water Load

 

 

 

 

 

Magnetron

 

 

 

 

 

Gun Electronics Chassis

 

 

 

 

 

Modulator

 

 

 

 

 

Main Thyratron

 

 

 

 

 

Dequing Thyratron

 

 

 

 

 

Control Chassis

 

 

 

 

 

PLC

 

 

 

 

 

Chiller

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

10.  Final Inspection

 

Description

 

Verify
x

 

Comments

 

QA STAMP

10.1 Control Chassis

 

 

 

 

 

 

10.1.1 Visually verify control chassis motherboard has the following jumpers
installed @ JP1, JP3, JP4, JP5, JP7, JP8, JP12, & JP15. No other jumpers to be
installed

 

o

 

 

 

 

10.1.2 Wiring routed neatly and secured

 

o

 

 

 

 

10.1.3 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.1.4 Components, hardware - tight/secured

 

o

 

 

 

 

10.2 PLC CHASSIS

 

 

 

 

 

 

10.2.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.2.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.2.3 Components, hardware- tight/secured

 

o

 

 

 

 

10.2.4 Test Program Removed and System Program In Place

 

o

 

 

 

 

10.3 MODULATOR

 

 

 

 

 

 

10.3.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.3.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.3.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.3.4 Ground hooks installed (qty 2)

 

o

 

 

 

 

10.3.5 HV Labels installed

 

o

 

 

 

 

10.3.6 Wiring routed neatly and secured

 

o

 

 

 

 

10.3.7 Record HV Hours

 

o

 

 

 

 

10.3.8 Record Filament Hours

 

o

 

 

 

 

10.4 GUN ELECTRONICS

 

 

 

 

 

 

10.4.1 Wiring routed neatly and secured.

 

o

 

 

 

 

10.4.2 Good electrical connections - solder, crimp, terminal board, etc.

 

o

 

 

 

 

10.4.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.4.4 Ground hook installed

 

o

 

 

 

 

10.4.5 HV Labels installed

 

o

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Description

 

Verify
x

 

Comments

 

QA STAMP

10.5 RF System

 

 

 

 

 

 

10.5.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.5.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.5.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.5.4 HV Labels installed

 

o

 

 

 

 

10.6 X-ray Head

 

 

 

 

 

 

Wiring routed neatly and secured

 

o

 

 

 

 

Good electrical connections - solder, crimp, terminal board, etc.

 

o

 

 

 

 

Components, hardware - tight/secured

 

o

 

 

 

 

No oil leaks

 

o

 

 

 

 

HV Labels installed

 

o

 

 

 

 

10.7 Water Chiller

 

 

 

 

 

 

Inspection / Test data supplied by Neslab and attached to report

 

o

 

 

 

 

10.8 CABLES AND HOSES

 

 

 

 

 

 

Labeled - with number, connector destination

 

o

 

 

 

 

Outer insulation jacket clean, undamaged

 

o

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

11 ACCEPTANCE

Discrepancies, Explanations, Notes:

 

 

Department

 

Signature

 

Date

Engineering

 

 

 

 

Quality Assurance

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

20           RADIATION SAFETY NOTICE/RADIATION WARNING NOTICE

 

20.1        Safety Precautions for Use and 0peration of X-Ray Producing
Equipment

 

X-ray producing equipment can be dangerous to both the operator and persons in
the immediate vicinity unless safety precautions are strictly observed.

 

Exposure to excessive quantities of X-radiation may be injurious to health. 
Therefore users should avoid exposing any parts of their persons, not only to
the direct beam, but also to secondary or scattered radiation which occurs when
a x-ray beam strikes or has passed through any material.

 

Human beings have no senses for x-rays.  Therefore x-ray-measuring instruments,
like low energy x-ray Geiger counters, must be used to detect x-ray emission or
leakage radiation.  No x-ray exposure to human beings is permitted unless proper
personnel monitoring devices are employed.

 

The electrical circuits, although enclosed and interlocked for the protection of
operators, must be considered as a potential source of hazard calling for strict
observance of those portions of instructions pertaining to safety in operation
and maintenance.  Proper electrical grounding must always be observed.

 

Consequently, adequate precautions should be taken to make it impossible for
unauthorized or unqualified persons to operate this equipment or to expose
themselves or others to its radiation or electrical dangers.

 

Before utilizing the equipment, all persons designated or authorized to operate
it, or supervise its operation, should have a full understanding of its nature
and should also become familiar with established safe exposure factors.

 

20.2        Operating Conditions

 

The maximum operating voltages and currents, or ranges of voltages or currents
are set at or established by the factory and should not be altered except as
provided for in this Company’s instructions.  By exceeding established
limitations the effectiveness of the incorporated shielding may be reduced to a
point where the penetrating or emergent radiation may exceed safe values.  If
radiation shielding shows chemical or mechanical damage, service personnel
should be notified immediately to prevent accidental radiation exposure.

 

20.3        Interlocks

 

Interlock switches should be built into all access doors of rooms.  These
switches should under no circumstances be tampered with and should be maintained
in proper operating condition.  In no case should they be defeated or wired out,
since failure of automatic high voltage protection will then result.

 

20.4        Maintenance

 

All parts of the equipment, particularly interlock switches, should be carefully
maintained for proper operation.  Doors should close sufficiently to prevent
access before interlock switches close.  Tube operating voltage and current
should be checked whenever service personnel operate the equipment.

 

20.5        Servicing Precaution

 

Before making any internal adjustments, the equipment shall be disconnected from
the power supply to insure that no X-Ray emission can occur.  Care should be
taken to assure that all high voltage condenser charges are removed using an
insulated grounding lead, before personal contact is established.

 

20.6        Supervision

 

X-ray producing equipment should be used only under the guidance and supervision
of a responsible qualified person. All equipment operators must be given
adequate safety instructions as specified by the governing state regulations.

 

20

--------------------------------------------------------------------------------


 

20.7        Acknowledgment

 

In the event that this apparatus is resold, a warning notice similar in form to
this one must be given to such purchaser.

 

To:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, CA 94089

 

TEL:(408) 716-4600, FAX: (408) 716-4601

 

The foregoing warning notice has been read and the equipment designated will be
installed in accordance with your instructions.

 

Type of Equipment:

 

 

 

 

 

Title:

 

 

 

 

 

Company:

 

 

 

 

 

Date:

 

 

 

For further information or explanation, contact the Radiation Safety Officer at
Accuray, Inc, (408) 716-4686.

 

21           REGISTRATION REQUIREMENT OF SOURCES OF RADIATION

 

Per California Code of Regulations, Title 17, Subchapter 4, §30108, every person
possessing a reportable source of radiation must register with the State
Department of Health Services within 30 days of acquiring each such source. 
Radiation machines, which require registration included Radiographic and
Fluoroscopic X-ray Units, X-ray Therapy Units, Accelerators, Electron
Microscopes, X-ray Diffraction Units, and similar Radiation Producing Machines.

 

Following this Acceptance Procedure is a list of personnel responsible for
radiological health programs in your state.

 

22           REPORT OF TRANSFER OF A RADIATION MACHINE

 

Every sale or transfer of a radiation machine in California must be reported to
the California Department of Health, per California Code of Regulations, Title
17, Subchapter 4, § 30115 and § 30118.

 

Following this Acceptance Procedure is form No. RH-3049 (10/90), which must be
submitted to the Department no later than 30 days after the end of each calendar
quarter for each transaction occurring in the calendar quarter.  Complete this
form and detach and it mail to Radiological Health Branch, 714 P STREET,
SACRAMENTO, CA 95814.  Retain a copy for inclusion in each copy of the
Acceptance Procedure.

 

21

--------------------------------------------------------------------------------


 

[g26031bi05ki001.jpg]

 

 

WI TEST X-RAY HEAD AS&E 6 MEV
EXTENDED GUIDE

 

 

WI 028519

 

 

REV A

 

 

Accuray Confidential

Copyright Ó 2010 Accuray Incorporated

 

APPROVAL

 

DEPT. MANAGER:   J. RODRIGUEZ

 

DATE:   3/18/08

 

 

 

/s/ Jesus Rodriguez

 

 

 

--------------------------------------------------------------------------------


 

Accuray Confidential

 

Revision History

 

Rev.

 

ECO #

 

Description of Change

 

Revised By

 

Date

A

 

4554

 

Initial Release

 

D. Skowbo

 

3/17/08

 

2

--------------------------------------------------------------------------------


 

1.0          PURPOSE

 

This purpose of this document is to define the procedure for processing and high
power testing of the AS&E 6 MeV X-ray Head.  RF Processing is performed on the
Guide to hold vacuum at nominal operating parameters (Mag I, Duty Cycle, Gun I).

 

2.0          SCOPE

 

This procedure is performed prior to shipment on AS&E 6 MeV Extended Guide X-ray
Head assemblies which are not part of a system.  This test is not required on
AS&E 6 MEV X-ray Head assemblies which are part of system.

 

3.0          RESPONSIBILITIES

 

Test Engineering is responsible for the maintenance of this test document.

 

4.0          REFERENCE DOCUMENTS

 

N/A

 

5.0          MATERIALS

 

3.1           House Linac Subsystem

 

3.2           4 or 6 Foot Flexible Waveguide

 

3.3           Steering Coil Test Cable

 

3.4           Oscilloscope

 

3.5           DVM

 

3.6           Vacion Power Supply

 

3.7           Electrometer with 0.6 CC Ion Chamber and 6MeV buildup cap

 

3.8           Two 10 Foot Coax Cable Assemblies

 

3.9           Two BNC to SMA Adapters

 

3.10         Lead Bricks

 

6.0          DEFINITIONS

 

N/A

 

3

--------------------------------------------------------------------------------


 

7.0          PROCEDURE

 

7.1           Record Serial Numbers in MSS.  Record magnetron output power shown
in manufacturer’s data sheet if available.

 

7.2           Verify that the 6 MeV X-ray Head Assembly is complete.

 

7.3           Check that 0.070” thickness of lead sheets has been installed
between the target and the ion chamber.

 

7.4           Verify continuity on all steering coils and that there is no short
circuit to the accelerator body by checking for an open circuit from the housing
or accelerator body to the coil cables wires.

 

7.5           Place the 6 MeV X-ray Head on the floor near the X-ray Head of the
House Linac System (or other Accuray system) inside the Test Cell.

 

7.6           Connect the Steering Coil Test Cable to the quick connect terminal
block on the test X-Ray Head panel (or to the terminal block for steering coil
power inside the X-ray Head).  Connect other end to J1 on the 6 MeV X-ray Head.

(BLK 5, WHT 6, RED 7, GRN 8, YEL 9, BLUE 10, BRN 11, ORG 12)

 

7.7           Connect the RF Input to the 6 MeV X-ray Head using the Flex
Waveguide.

 

7.8           Connect Gun HV Cable from the test system to the Gun Connector of
the 6 MeV X-ray Head.

 

7.9           Connect the two 10 foot coax cables from the Crystal Detectors on
the 6 MeV X-ray Head to J11 & J12 on the AFC Electronics Box using the BNC to
SMA Adapters on the J11 & J12 end of the coax cables.

 

7.10         Connect accelerator Vacion pump to the external Vacion pump power
supply.  Set to 50µA range.

 

7.11         Connect the water hoses to the 6 MeV X-ray Head.

 

7.12         Place lead bricks around the target area of the 6 MeV X-ray Head.

 

7.13         Record Modulator Beam Hours in the MSS.

 

7.14         Place the 0.6 CC Ion Chamber with Build Up Cap at 1 meter from the
Target and centered in the radiation field of the 6 MeV X-ray Head.  Connect
this Ion Chamber to the Electrometer (Radiation Monitor).

 

7.15         Slowly increase gun filament variac to obtain 5.5 V on the gun
filaments.  Start at 2V and increase in 0.5V Steps while monitoring vacuum pump
current.  Increase after approx. 1 minute at each step if vacuum pump current is
below 10uA.

 

Note:      Reduce gun filament voltage if vacuum pump current exceeds 20uA.

 

4

--------------------------------------------------------------------------------


 

7.16         Set steering coil currents, gun current and gun HV to minimum.

 

7.17         Lower Gun Filament to 3 V.

 

7.18         Setup oscilloscope to monitor magnetron current and reflected
power.

 

7.19         Adjust pulse rate to minimum (less than 10 Hz), adjust magnetron
current to minimum.  Adjust Varian Vacion power supply to 500µA range and set
trip point to 100µA.

 

7.20         Turn on High Voltage while monitoring vacuum pump current.  Adjust
for magnetron current of 50-60A, verify magnetron pulse width (3.5-4.2 usec).
Verify Frequency is the same as that of accelerator.  Tune magnetron to obtain
minimum reflected RF Power.  Switch off high voltage if vacuum pump current
exceeds 100uA.

 

7.21         Slowly increase magnetron current in 2-5A steps while monitoring
vacuum current.  Turn magnetron tuner lock to lock (on each side of resonance)
several times after each increase.  Increase magnetron current after vacuum
current stabilizes below 20uA.  Continue increasing until magnetron current is
88A.  Switch off high voltage or reduce magnetron current if vacuum pump current
exceeds 100uA.

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 6 MeV X-ray Head under test.

 

7.22         After magnetron current is at 88 A, slowly increase the pulse rate
(5-10Hz increments) while monitoring vacuum current and keeping magnetron tuned
to minimum reflected power.  Increase the pulse rate with the vacuum pump
current stable below 20uA.  After each increase, tune the magnetron to either
side of resonance.  Continue increasing PRF until pulse rate reaches 200 Hz. 
Switch off high voltage or reduce pulse rate if vacuum pump current exceeds
100uA.

 

7.23         Continue RF Processing at 88A, 200Hz until vacuum pump current is
stable below 10uA.

 

7.24         Check that the 0.6 CC Ion Chamber with 6 MeV buildup cap is still
centered within the X-ray field and at 1 meter from the 6 MeV X-ray Head Target.

Note:  Flattening Filter is to be removed for these tests.

 

7.25         Adjust gun filament to approx 5.5V.

 

7.26         Adjust pulse rate to 40 to 50 Hz.  Turn on High Voltage and adjust
magnetron current to 83A.  Turn on gun grid & adjust for a Gun Current of 450
mA.  Peak system to obtain maximum dose rate (adjust Gun HV, steering, Magnetron
Tuner to obtain maximum dose rate)

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 6 MeV X-ray Head under test.

 

5

--------------------------------------------------------------------------------


 

7.27         AFC Operation — adjust the Line Stretchers on the 6 MeV X-ray Head
and the AFC ADJ Pot on the Modulator to obtain greater than 1.5 divisions of
“Pull” as observed on the Mag Tuner Meter on the Control Chassis.  Record the
AFC operation results in the MSS.

 

7.28         Increase the pulse rate with the vacuum pump current stable below
20uA.  After each increase, tune the magnetron to either side of resonance. 
Continue increasing the PRF until pulse rate reaches 200 Hz.  Switch off high
voltage or reduce pulse rate if vacuum pump current exceeds 100uA.

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 6 MeV X-ray Head under test.

 

7.29         Continue RF Processing until vacuum pump current is stable below
5uA.  Record Vacuum current in MSS operating at 83 A and 200 PPS.

 

7.30         With magnetron current at 83A and pulse rate set to 190 Hz  run the
6 MeV X-ray Head for 2 hours while sweeping the frequency.  Turn Gun Grid OFF
and ON until vacuum activity dies down, this processes the grid.

 

7.31         With magnetron current at 83A, gun current to 450mA re-peak (adjust
gun HV and steering for maximum dose rate).

 

7.32         Record Dose Rates with Magnetron current set to 83 Amps at 150 Hz,
175 Hz and 200 Hz in the MSS.

 

7.33         Record Dark Current at 150 PPS.

 

7.34         Record steering coil currents

 

7.35         Attach magnetron current waveform of 83A.  Also attach reflected
Power and Gun Current to MSS (at MAG I = 83A) and record Gun HV (at MAG I = 83
A).

 

7.36         Record Beam Hours at the Completion of Testing.

 

7.37         If at the end of test, all other tests have passed and if there is
no smell of fumed SF6 (Sulphur), the 6 Mev X-ray Head has passed.

 

8              RECORDS

 

Results of this procedure will be documented on the Manufacturing Status Sheet
and will be maintained in the Manufacturing Traveler Folder for the AS&E 6 MeV
X-ray Head.

 

9              ATTACHMENTS

 

Manufacturing Status Sheet.

 

6

--------------------------------------------------------------------------------


 

[g26031bi05ki002.jpg]

MANUFACTURING STATUS SHEET

 

6 MEV X-RAY HEAD

 

 

7.1

 

ACCELERATOR SN

 

 

 

 

 

 

7.1

 

ELECTRON GUN SN

 

 

 

 

 

 

7.1

 

TARGET SN

 

 

 

 

 

 

7.1

 

VACION PUMP SN

 

 

 

 

 

 

7.1

 

RF WINDOW SN

 

 

 

 

 

 

7.1

 

TEST MAGNETRON SN

 

 

 

 

 

 

7.1

 

TEST MAGNETRON OUTPUT POWER (from datasheet)

 

1.2 (KW)

 

(KW)

 

 

7.13

 

Beam Hrs prior to test

 

 

 

 

 

 

7.4

 

Steering Coils Short Check

 

NO SHORTS

 

o PASS
o FAIL

 

 

 

 

Magnetron Current

 

83 (A)

 

83 (A)

 

 

 

 

Gun Current

 

450 (mA)

 

450 (mA)

 

 

7.27

 

AFC OPERATION

 

Pull > 1.5 DIV

 

o PASS
o FAIL

 

 

7.29

 

Vacuum Current @ 83A & 200 PPS

 

< 5 uA

 

(uA)

 

 

7.32

 

Dose Rate @ 150 Hz

 

> 329 (cGy/min

 

(cGy/min)

 

 

7.32

 

Dose Rate @ 175 Hz

 

> 384 (cGy/min)

 

(cGy/min)

 

 

7.32

 

Dose Rate @ 200 Hz

 

> 422 (cGy/min)

 

(cGy/min)

 

 

7.33

 

Dark Current @ 150 PPS

 

 

 

(mGy/min)

 

 

7.34

 

Steering Coil #1

 

MAX 1 (A)

 

(A)

 

 

7.34

 

Steering Coil #2

 

MAX 1 (A)

 

(A)

 

 

7.34

 

Steering Coil #3

 

MAX 1 (A)

 

(A)

 

 

7.34

 

Steering Coil #4

 

MAX 1 (A)

 

(A)

 

 

7.35

 

Attach Magnetron Current Waveform of 83A

 

 

 

o OK

 

 

7.35

 

Attach Reflected Power Waveform @ 83A

 

 

 

o OK

 

 

7.35

 

Attach Gun Current Waveform @ 83A

 

 

 

o OK

 

 

7.35

 

Gun High Voltage

 

 

 

(kV)

 

 

7.35

 

Beam Hrs at completion of test

 

 

 

 

 

 

7.37

 

SF6 Breakdown Test (Smell)

 

 

 

o PASS
o FAIL

 

 

 

 

Serial Number Tag Installed

 

 

 

o OK

 

 

 

 

Overall Test Results

 

 

 

o PASS
o FAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTES, EXPLANATIONS, DISCREPANCIES

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

[g26031bi05mi001.jpg]

 

 

WI TEST X-RAY HEAD AS&E 3.5 MEV

 

 

WI 027339

 

 

REV B

 

 

Accuray Confidential

Copyright Ó 2010 Accuray Incorporated

 

APPROVAL

 

DEPT. MANAGER:   J. RODRIGUEZ

 

DATE:   4/2/08

 

 

 

/s/ Jesus Rodriguez

 

 

 

--------------------------------------------------------------------------------


 

Accuray Confidential

 

Revision History

 

Rev.

 

ECO #

 

Description of Change

 

Revised By

 

Date

A

 

4165

 

Initial Release

 

D. Skowbo

 

8/10/07

B

 

4582

 

Add serialization step and Ion Chamber check

 

J Li & D. Skowbo

 

4/1/08

 

2

--------------------------------------------------------------------------------


 

1.0          PURPOSE

 

This purpose of this document is to define the procedure for processing and high
power testing of the AS&E 3.5 MeV X-ray Head.  RF Processing is performed on the
Guide to hold vacuum at nominal operating parameters (Mag I, Duty Cycle, Gun I).

 

2.0          SCOPE

 

This procedure is performed prior to shipment on 3.5 MeV X-ray Head assemblies
which are not part of a system.

 

3.0          RESPONSIBILITIES

 

Test Engineering is responsible for the maintenance of this test document.

 

4.0          REFERENCE DOCUMENTS

 

N/A

 

5.0          MATERIALS

 

5.1           House Linac Subsystem

 

5.2           4 or 6 Foot Flexible Waveguide

 

5.3           Steering Coil Test Cable

 

5.4           Oscilloscope

 

5.5           DVM

 

5.6           Vacion Power Supply

 

5.7           Electrometer with 0.6 CC Ion Chamber and 6MeV buildup cap

 

5.8           Two 10 Foot Coax Cable Assemblies

 

5.9           Two BNC to SMA Adapters

 

5.10         Lead Bricks

 

6.0          DEFINITIONS

 

N/A

 

3

--------------------------------------------------------------------------------


 

7.0          PROCEDURE

 

7.1           Record Serial Numbers in MSS.  Record magnetron output power shown
in manufacturer’s data sheet if available.

 

7.2           Verify that the 3.5 MeV X-ray Head Assembly is complete.

 

7.3           Check that 0.050” thickness of lead sheets has been installed
between the target and the ion chamber.

 

7.4           Verify continuity on all steering coils and that there is no short
circuit to the accelerator body by checking for an open circuit from the housing
or accelerator body to the coil cables wires.

 

7.5           Place the 3.5 MeV X-ray Head on the floor near the X-ray Head of
the House Linac System inside the Test Cell.

 

7.6           Connect the Steering Coil Test Cable to the quick connect terminal
block on the test X-Ray Head panel & connect other end to J1 on the 3.5 MeV
X-ray Head.
(BLK 5, WHT 6, RED 7, GRN 8, YEL 9, BLUE 10, BRN 11, ORG 12)

 

7.7           Connect the RF Input to the 3.5 MeV X-ray Head using the Flex
Waveguide.

 

7.8           Connect Gun HV Cable from the test system to the Gun Connector of
the 3.5 MeV X-ray Head.

 

7.9           Connect the two 10 foot coax cables from the Crystal Detectors on
the 3.5 MeV X-ray Head to J11 & J12 on the AFC Electronics Box using the BNC to
SMA Adapters on the J11 & J12 end of the coax cables.

 

7.10         Connect accelerator Vacion pump to the external Vacion pump power
supply.  Set to 50µA range.

 

7.11         Connect the water hoses to the 3.5 MeV X-ray Head.

 

7.12         Place lead bricks around the target area of the 3.5 MeV X-ray Head.

 

7.13         Record Modulator Beam Hours in the MSS.

 

7.14         Place the 0.6 CC Ion Chamber with Build Up Cap at 1 meter from the
Target and centered in the radiation field of the 3.5 MeV X-ray Head.  Connect
this Ion Chamber to the Electrometer (Radiation Monitor).

 

7.15         Slowly increase gun filament variac to obtain 5.5 V on the gun
filaments.  Start at 2V and increase in 0.5V Steps while monitoring vacuum pump
current.  Increase after approx. 1 minute at each step if vacuum pump current is
below 10uA.

 

Note:      Reduce gun filament voltage if vacuum pump current exceeds 20uA.

 

7.16         Set steering coil currents, gun current and gun HV to minimum.

 

4

--------------------------------------------------------------------------------


 

7.17         Lower Gun Filament to 3 V.

 

7.18         Setup oscilloscope to monitor magnetron current and reflected
power.

 

7.19         Adjust pulse rate to minimum (less than 10 Hz), adjust magnetron
current to minimum.  Adjust Varian Vacion power supply to 500µA range and set
trip point to 100µA.

 

7.20         Turn on High Voltage while monitoring vacuum pump current.  Adjust
for magnetron current of 50-60A, verify magnetron pulse width (3.5-4.2 usec).
Verify Frequency is the same as that of accelerator.  Tune magnetron to obtain
minimum reflected RF Power.  Switch off high voltage if vacuum pump current
exceeds 100uA.

 

7.21         Slowly increase magnetron current in 2-5A steps while monitoring
vacuum current.  Turn magnetron tuner lock to lock (on each side of resonance)
several times after each increase.  Increase magnetron current after vacuum
current stabilizes below 20uA.  Continue increasing until magnetron current is
82A.  Switch off high voltage or reduce magnetron current if vacuum pump current
exceeds 100uA.

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 3.5MeV X-ray Head under test.

 

7.22         After magnetron current is at 82A, slowly increase the pulse rate
(5-10Hz increments) while monitoring vacuum current and keeping magnetron tuned
to minimum reflected power.  Increase the pulse rate with the vacuum pump
current stable below 20uA.  After each increase, tune the magnetron to either
side of resonance.  Continue increasing PRF until pulse rate reaches 200 Hz. 
Switch off high voltage or reduce pulse rate if vacuum pump current exceeds
100uA.

 

7.23         Continue RF Processing at 82A, 200Hz until vacuum pump current is
stable below 10uA.

 

7.24         Check that the 0.6 CC Ion Chamber with 6MeV buildup cap is still
centered within the X-ray field and at 1 meter from the 3.5 MeV X-ray Head
Target.

 

7.25         Adjust gun filament to approx 5.5V.

 

7.26         Adjust pulse rate to 40 to 50 Hz.  Turn on High Voltage and adjust
magnetron current to 80A.  Turn on gun grid & adjust for a Gun Current of 450
mA.  Peak system to obtain maximum dose rate (adjust Gun HV, steering, Magnetron
Tuner to obtain maximum dose rate)

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 3.5 MeV X-ray Head under test.

 

5

--------------------------------------------------------------------------------


 

7.27         AFC Operation — adjust the Line Stretchers on the 3.5 MeV X-ray
Head and the AFC ADJ Pot on the Modulator to obtain greater than 1.5 divisions
of “Pull” as observed on the Mag Tuner Meter on the Control Chassis.  Record the
AFC operation results in the MSS.

 

7.28         Increase the pulse rate with the vacuum pump current stable below
20uA.  After each increase, tune the magnetron to either side of resonance. 
Continue increasing the PRF until pulse rate reaches 200 Hz.  Switch off high
voltage or reduce pulse rate if vacuum pump current exceeds 100uA.

 

Note:      Survey the area for radiation leakage.  If there is more than 5 mR/hr
at the door or at primary beam, add adequate lead shielding around the Target
area of the 3.5MeV X-ray Head under test.

 

7.29         Continue RF Processing until vacuum pump current is stable below
5uA.  Record Vacuum current in MSS operating at 80 A and 200 PPS.

 

7.30         With magnetron current at 80A and pulse rate set to 190 Hz  run the
3.5 MeV X-ray Head for 2 hours while sweeping the frequency.  Monitor and write
the temperature down at 30 minute intervals.  Turn Gun Grid OFF and ON until
vacuum activity dies down, this processes the grid.

 

7.31         With magnetron current at 80A, gun current to 450mA re-peak (adjust
gun HV and steering for maximum dose rate).

 

7.32         Record Dose Rates with Magnetron current set to 80 Amps at 100 Hz,
150 Hz and 200 Hz in the MSS.

 

7.33         Record Dark Current at 150 PPS.

 

7.34         Check for ion chamber operation by reading the MCC front panel dose
meter while pulsing.  The meter should show some activity and don’t worry if the
meter is pegged at maximum dose; this is normal.  Swap dose channel A and B and
repeat check.

 

7.35         Record steering coil currents

 

7.36         Attach magnetron current waveform of 80A.  Also attach reflected
Power and Gun Current to MSS at 80A and record Gun HV at 80 A.

 

7.37         Record Beam Hours at the Completion of Testing.

 

7.38         If at the end of test, all other tests have passed and if there is
no smell of fumed SF6 (Sulphur), the 3.5 Mev X-ray Head has passed.

 

7.39         Apply serial number label (p/n 005981) to X-Ray Head.

 

6

--------------------------------------------------------------------------------


 

8              RECORDS

 

Results of this procedure will be documented on the Manufacturing Status Sheet
and will be maintained in the Linac Subsystem History File.

 

9              ATTACHMENTS

 

Manufacturing Status Sheet.

 

7

--------------------------------------------------------------------------------


 

[g26031bi05mi002.jpg]

MANUFACTURING STATUS SHEET

 

3.5 MEV X-RAY HEAD

 

 

SECTION

 

DESCRIPTION

 

SPECIFICATION

 

RESULT

 

INITIAL/DATE

7.1

 

ACCELERATOR SN

 

 

 

 

 

 

7.1

 

ELECTRON GUN SN

 

 

 

 

 

 

7.1

 

TARGET SN

 

 

 

 

 

 

7.1

 

VACION PUMP SN

 

 

 

 

 

 

7.1

 

RF WINDOW SN

 

 

 

 

 

 

7.1

 

TEST MAGNETRON SN

 

 

 

 

 

 

7.1

 

TEST MAGNETRON OUTPUT POWER (from datasheet)

 

1.2 (KW)

 

(KW)

 

 

7.13

 

Beam Hrs prior to test

 

 

 

 

 

 

7.4

 

Steering Coils Short Check

 

NO SHORTS

 

o PASS
o FAIL

 

 

n/a

 

Magnetron Current

 

80 (A)

 

80 (A)

 

 

n/a

 

Gun Current

 

450 (mA)

 

450 (mA)

 

 

7.27

 

AFC OPERATION

 

Pull > 1.5 DIV

 

o PASS
o FAIL

 

 

7.29

 

Vacuum Current @ 80A & 200 PPS

 

< 5 uA

 

(uA)

 

 

7.32

 

Dose Rate @ 100 Hz

 

> 50 (cGy/min

 

(cGy/min)

 

 

7.32

 

Dose Rate @ 150 Hz

 

> 75 (cGy/min)

 

(cGy/min)

 

 

7.32

 

Dose Rate @ 200 Hz

 

> 100 (cGy/min)

 

(cGy/min)

 

 

7.33

 

Dark Current @ 150 PPS

 

 

 

(mGy/min)

 

 

7.34

 

Ion Chamber Check

 

 

 

o CH. A PASS
o CH. B PASS

 

 

7.35

 

Steering Coil #1

 

MAX 1 (A)

 

(A)

 

 

7.35

 

Steering Coil #2

 

MAX 1 (A)

 

(A)

 

 

7.35

 

Steering Coil #3

 

MAX 1 (A)

 

(A)

 

 

7.35

 

Steering Coil #4

 

MAX 1 (A)

 

(A)

 

 

7.36

 

Attach Magnetron Current Waveform of 80A

 

 

 

o OK

 

 

7.36

 

Attach Reflected Power Waveform @ 80A

 

 

 

o OK

 

 

7.36

 

Attach Gun Current Waveform @ 80A

 

 

 

o OK

 

 

7.36

 

Gun High Voltage

 

 

 

(kV)

 

 

7.37

 

Beam Hrs at completion of test

 

 

 

 

 

 

7.38

 

SF6 Breakdown Test (Smell)

 

 

 

o PASS
o FAIL

 

 

7.39

 

Serial Number Tag

 

 

 

o ATTACHED

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTES, EXPLANATIONS, DISCREPANCIES

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

[g26031bi05oi001.jpg]

 

Industrial 3.5MeV Linear Accelerator Final System Test Procedure

 

System Serial Number

 

 

WI 023745

 

Rev A

 

 

Accuray Confidential

Copyright Ó 2010 Accuray Incorporated

 

APPROVAL

 

DEPT. MANAGER: H. Pahulu

 

DATE:  03/22/06

 

 

 

/s/ Herman Pahulu

 

 

 

--------------------------------------------------------------------------------


 

Revision History

 

Rev.

 

ECO #

 

Description of Change

 

Revised By

 

Date

A

 

2884

 

Initial Release. Converted from AS&E QCT 01-8050-01

 

H. Pahulu

 

3/20/06

 

--------------------------------------------------------------------------------


 

1.0                               PURPOSE/SCOPE

 

This document defines the tests and measurements for Final Factory Test of the
Industrial Linear Accelerator X-ray System.

 

Additionally, this document describes standard test procedures commonly used for
purposes of characterizing the Industrial Linear Accelerator X-ray System.

 

All operating characteristics identified in the course of implementing these
procedures are recorded for the purpose of establishing baseline information on
the equipment, i.e. the actual operating conditions at the time of acceptance.

 

2.0                               RESPONSIBILITY

 

Test Engineering is responsible for the maintenance of this test document

 

3.0                               ASSOCIATED MATERIALS & EQUIPMENT

 

3.1       Reference Documents

 

The latest revisions of the following documents shall apply.

 

·                  Equipment specifications for High Energy Industrial Linear
Accelerator.

 

·                  Workmanship Requirements for electronic systems.

 

3.2       Data

 

All data shall be recorded on reproducible copies of the test data sheets.  A
clear copy of all acceptance test data shall be supplied with each system. The
original is to be filed in the Device History Record.

 

3.3       Test Conditions

 

3.3.1 Input Power customer specific.

 

3.3.2 Ambient Temperature 40 to 90°F

 

3.4       Test Equipment

 

All instrumentation used shall be in calibration and of sufficient accuracy to
perform the required measurements. Test equipment/ aids/ fixtures used during
the performance of tests are recorded in section 6 of test procedure.

 

4.0                               TEST EQUIPMENT LIST

 

The following is a list of recommended test equipment to be used for performance
of these tests.  If the recommended instrument is not available, a suitable
alternate of similar range and accuracy may be used.

 

A              Oscilloscope Tektronics TDS 220 OR TDS720A

 

B                Digital V.O.M. Fluke Model 79

 

3

--------------------------------------------------------------------------------


 

C                Water Flow Gauge.

 

D               High Voltage Probe (Oscilloscope) Tektronics P6015

 

E                 H.V. Probe, D.C.

 

F                 Electometer “Unidos E”, 0.6cc “peanut” with 4Mev build-up cap.

 

G                Steel Plates (Half value layer checks).

 

H               Laminar Camera, Mylar .007, steel .014

 

5.0                               PROCEDURE

 

5.1                               System Test

 

Section 7 of this document provides a step-by-step procedure for complete final
factory test of the 3.5 MeV Industrial Linear Accelerator X-ray System.  It is
assumed that complete system checks out, debug and calibration has been
accomplished prior to the start of this test.

 

Although the test steps have been placed in logical sequence, it is not a
requirement of this test to perform the test steps in that order.

 

All data must be entered in ink.  No erasures or “white-outs” are allowed. No
writeovers are to be used when correcting errors. Entries may be lined out,
initialed, and new data entered with appropriate explanation on the same page.

 

5.2                               Option List

 

The options included with each deliverable system shall be noted in the space
provided in the Data Record. If no options provided write “NONE”.

 

5.3                               Acceptance

 

Upon completion of this data package, the appropriate staff should review the
results for accuracy, completeness and compliance with specifications. (see
page 21) The appropriate signatures and dates in Part 9.0 will indicate
acceptance.

 

5.4                               Disposition

 

Original — Device History Record

 

1 Copy  - with Tested Unit

 

4

--------------------------------------------------------------------------------


 

6                                         Test Equipment Calibration

 

Test Equipment

 

Information

 

Calibration Expiration

Oscilloscope

 

Mfg:
Model:
SN:

 

 

Digital Multimeter

 

Mfg:
Model:
SN:

 

 

High Voltage Oscilloscope Probe

 

Mfg:
Model:
SN:

 

 

High Voltage Probe

 

Mfg:
Model:
SN:

 

 

Electrometer

 

Mfg:
Model:
SN:

 

 

0.6 cc Ion Chamber with 4MeV Buildup Cap

 

Mfg:
Model:
SN:

 

 

Water Flow Gauge

 

Mfg:
Model:
SN:

 

 

 

5

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.1 SF6 Gas System

 

 

 

 

 

 

 

 

 

 

 

 

7.1.1 System Pressure regulator: Open value on SF6 tank, set regulator valve to
maintain required system pressure, close valve on SF6 tank.

 

System Gas Pressure

 

30

 

32

 

28

 

psig

 

 

7.1.2 System Leak Rate: Observe SF6 gas system pressure over a 48-hour period.
Record leak rate.

 

SF6 Gas leak rate

 

0

 

0.2

 

N/A

 

psig/day

 

 

7.2 Water System

 

 

 

 

 

 

 

 

 

 

 

 

7.2.1 Leak Check: Check water chiller, x-ray head RF system, interconnects hoses
and fittings for water leaks.

 

Water Leaks

 

None

 

N/A

 

N/A

 

None

 

 

7.2.2 Flow Rate: Measure water flow rate.

 

Flow Rate

 

1.0

 

N/A

 

.75

 

gpm

 

 

7.2.3 Water chiller power, OFF Delay: Switch power off at control and observe
time elapsed before water chiller switches off.

 

Chiller Power
Off Delay

 

3

 

5

 

3

 

min

 

 

7.3 System Power

 

 

 

 

 

 

 

 

 

 

 

 

7.3.1 Measure and record 3 phase input power.

 

o 380 System

 

380

 

400

 

360

 

VAB

 

 

o 480 System

 

480

 

504

 

456

 

VAC

 

 

 

 

 

 

 

 

 

 

VBC

 

 

7.3.2 Main Thyratron Filament Voltage: Measure and record main Thyratron
filament voltage.

 

Main Thyratron Filament Voltage

 

6.3

 

6.8

 

5.8

 

 

Vac

 

 

7.3.3 Main Thyratron Grid Bias Voltages: Measure and record Thyratron grid bias
at the tube socket. Caution: Modulator Triggers should be turned off.

 

Grid 1 no load

 

125

 

150

 

75

 

(VDC)

 

 

Grid 1 Loaded

 

20

 

50

 

10

 

(VDC)

 

 

Grid 2

 

-70

 

-120

 

-50

 

(VDC)

 

 

7.3.4 With H.V. Off record thyratron trigger waveform with digital scope or with
scope camera, label & attach copy of waveform to this report.

 

Waveform
Copy attached

 

 

 

 

 

 

 

 

 

 

7.3.5 Dequing Thyratron Filament Voltage and Grid Trigger Power Supply Voltage:
Measure and record dequing filament voltage at tube socket.

 

Dequing Thyratron Filament Voltage

 

6.3

 

6.8

 

5.8

 

(VAC)

 

 

7.3.6 Measure and record Dequing grid trigger power supply voltage on dequing
trigger chassis

 

Dequing Grid Trigger Power Supply

 

300

 

350

 

250

 

(VDC)

 

 

7.3.7 VacIonÒ Power Supply Voltage: Measure and record high voltage out of
VacIonÒ P.S.

 

VacIon P.S. High Voltage

 

4.5

 

5.5

 

3.5

 

(KVDC)

 

 

7.3.8 Measure and record - 15 VDC to VacIon chassis in Modulator

 

VacIon P. S.
- 15 VDC

 

- 15.0

 

- 15.5

 

- 14.5

 

(VDC)

 

 

7.3.9 Verify 0.1 Hour elapsed time on Filament Hour Meter for 6 minutes (5 min
for 50 Hz) of power ON time.

 

Filament Hour Meter

 

6’

 

6’36’’

 

5’24’’

 

 

 

 

 

5’

 

5’36”

 

4”24”

 

 

 

 

7.3.10 Verify 0.1 Hour elapsed time on Beam Hour Meter for 6 minutes (5 min for
50 Hz) of High Voltage ON time.

 

H.V. Hour Meter

 

6’

 

6’36’’

 

5’24’’

 

 

 

 

5’

 

5’36”

 

4”24”

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.4 MAGNETRON HTR OPERATION

 

 

 

 

 

 

 

 

 

 

 

 

7.4.1 Magnetron Heater — Initial Voltage (Magnetron Filament Soft Start): Turn
power on. Record Magnetron filament voltage for first 15 seconds after power on,
as observed on modulator meter.

 

Magnetron
Heater
Voltage
Initial

 

4.5

 

6.5

 

3.5

 

(VDC)

 

 

7.4.2 Magnetron Heater — Pre-Warm Voltage and Current: Measure the magnetron
filament voltage after system power has been on for more than 10 minutes. System
in local control. HV Breaker off. Initiate X-Ray on sequence. Measure voltage
during 30 sec. pre-warm.

 

Magnetron
Heater
Voltage

 

-9.5

 

-11

 

-8

 

(VDC)

 

 

7.4.3Determine magnetron heater current by measuring voltage across R2 in
magnetron heater power supply. Measure during pre-warm.

 

Magnetron
Heater Current

 

10

 

15

 

N/A

 

(VAC)

 

 

7.4.4 Magnetron Heater Standby: Select Remote Control with switch inside the
control chassis. J32 disconnected from the back of the control chassis. Jumper
J20-H to J20-J installed. Switch power on by connecting J32-3 to J32-22.
(Disconnect J32-3 to J32-22and return system to LOCAL control after this test.)

 

Magnetron
Heater Standby
Voltage

 

-8

 

-9

 

-6.5

 

(VDC)

 

 

7.4.5 Magnetron Heater Power Supply PS1: Measure and record voltages out of
power supply PS1 in Magnetron Heater Power Supply Box.

 

PS1 + 15

 

+ 15.0

 

+15.5

 

+14.5

 

(VDC)

 

 

 

 

 

 

PS1 – 15

 

- 15.0

 

-15.5

 

- 14.5

 

(VDC)

 

 

 

 

 

 

7.4.6 Magnetron Heater - Meter Calibration: Set switch on modulator to Magnetron
heater and read voltage at meter on modulator during 30 sec. magnetron filament
pre-warm. Compare with actual magnetron heater voltage measured in 7.4.2.

 

 

Meter Accuray

 

 

0

 

 

+ 0.2

 

 

- 0.2

 

(VAC)

 

 

7.4.7 Magnetron Heater - Run Voltage: Magnetron heater voltage steps down
correctly as P.R.F. is increased. Measure and record the pulse rate at which
steps occur and the magnetron heater voltage at these steps. (Voltage observed
on meter on modulator).

 

Step 1 PRF

 

80

 

100

 

60

 

(Hz)

 

 

 

 

 

 

 

Mag Htr Mtr

 

7.0

 

8.5

 

5.5

 

(VAC)

 

 

 

 

 

 

 

Step 2 PRF

 

130

 

155

 

105

 

(Hz)

 

 

 

 

 

 

 

Mag Htr Mtr

 

5.0

 

6.5

 

3.5

 

(VAC)

 

 

 

 

 

 

 

Step 3 PRF

 

155

 

125

 

175

 

(Hz)

 

 

 

 

 

 

 

Mag Htr Mtr

 

3.6

 

5.0

 

2.2

 

(VAC)

 

 

 

 

 

 

 

Step 4 PRF

 

180

 

220

 

140

 

(Hz)

 

 

 

 

 

 

 

Mag Htr Mtr

 

3.0

 

4.5

 

1.5

 

(VAC)

 

 

 

 

 

 

7.4.8 Mag Htr Run Back Operation

 

Run Back

 

OK

 

N/A

 

N/A

 

¨Yes¨No

 

 

 

7

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.5 Modulator Characteristics

 

 

 

 

 

 

 

 

 

 

 

 

7.5.1 PRF at rated Output:  Place a radiation ion chamber at a distance of 100
cm from the target and centered in the radiation field.  Use 4MeV build up cap
on the ion chamber.  Set PRF to produce 100R/min (88cGy/Min) at 100 cm.  Record
pulse rate.

 

PRF at 100
R/min

 

180

 

200

 

N/A

 

(Hz)

 

 

7.5.2 Magnetron Pulse Current:  Connect oscilloscope to Magnetron current pulse
jack at control console.  Turn radiation on and adjust PRF to obtain 100 R/Min
out at 100 cm.  Measure and record Magnetron Pulse Current.  (1V = 10 A)

 

Magnetron Pulse
Current

 

75.0

 

84.0

 

N/A

 

(A)

 

 

7.5.3 While closely observing Magnetron pulse current amplitude, adjust pulse
rate from maximum to minimum.  Verify that Magnetron current varies Less than
0.5A through entire PRF range.

 

Magnetron Pulse
Current stability

 

<0.5

 

0.5

 

N/A

 

(A)

 

 

7.5.4 Record magnetron pulse current waveform and attach copy of waveform to
this report.

 

Capture Mag I
Waveform

 

 

 

 

 

 

 

 

 

 

7.5.5 Magnetron Current Pulse Width:  Measure and record Magnetron Current Pulse
Width at 50% and 90% amplitude 

 

@ 50%

 

4.0

 

4.2

 

3.8

 

(msec)

 

 

 

 

 

 

@ 90%

 

 

 

 

 

 

 

(msec)

 

 

 

 

 

 

7.5.6 Percentage Dequing: Determine the % Dequing with unit running at 100
R/Min. Measure HVPS voltage and PFN voltage.  Calculate % Dequing.

 

% Dequing

 

15

 

25

 

10

 

 

 

 

2 

VHPS – VPFN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

              VPFN

 

 

 

 

 

 

 

 

 

 

(%)

 

 

7.5.7 With H.V. scope probe, record the PFN waveform with digital scope or scope
camera, label & attach copy of waveform to this report.

 

Capture PFN
Waveform

 

 

 

 

 

 

 

 

 

 

7.5.8 High Voltage Soft Start:  With PRF set to 150 PPS turn high voltage ON. 
Measure and record Magnetron current during Soft Start

 

Magnetron
Current during
Soft Start

 

50

 

55

 

N/A

 

(A)

 

 

7.5.9 Measure and record HVPS soft start duration

 

Soft Start
duration

 

5

 

6

 

3

 

(sec)

 

 

7.5.10 Measure and record Magnetron Current ramp up duration.  Duration time
starts after audible pre-warn shuts off.

 

MAG I ramp up
duration

 

15

 

20

 

10

 

(sec)

 

 

7.5.11 Modulator H. V. P. S. Output Voltage:  Connect a H. V. Scope probe to the
output of H. V. P. S. in Modulator.  Turn radiation ON and adjust PRF to obtain
100 R/min.  Measure and record H. V. P. S. Output Voltage.

 

H. V. P. S.
Output Voltage

 

 

 

10.5

 

 

 

12.5

 

 

 

10.0

 

 

 

(KVDC)

 

 

7.5.12 Modulator H. V. P. S.  Voltage Meter Calibration: Turn radiation ON and
adjust PRF to obtain 100 R/min.  Read Modulator Voltage meter on Modulator. 
Compare the actual Modulator H. V. P. S. Voltage measured in 7.5.11. 

 

Modulator H. V. P. S. Voltage Meter Reading Calibration

 

0

 

+ 0.5

 

- 0.5

 

 

 

 

(KVDC)

 

 

7.5.13 Modulator H. V. P. S. Current:  Turn radiation ON and adjust PRF to
obtain 100 R/Min.  Record HVPS Current at meter on Modulator

 

Modulator

H. V. P. S.
Current Meter
Reading

 

200 mA

 

500 mA

 

N/A

 

(mA)

 

 

7.5.14 Record the charging current waveform at J3 on modulator, with digital
scope or scope camera. 

 

Capture Charge I
Waveform

 

 

 

 

 

 

 

 

 

 

7.5.15 Pulse Rate Frequency Limits:  Turn radiation ON and set PRF to maximum. 
Measure and record PRF.  Adjust PRF to minimum.  Measure and record PRF.  

 

PRF Max.

 

190

 

200

 

N/A

 

(Hz)

 

 

 

 

 

 

PRF MIN

 

40

 

50

 

N/A

 

 

 

 

 

 

(Hz)

 

 

7.5.16 Vacuum Current:  Turn ON radiation and set PRF to produce 100 R/Min. 
Record vacuum current displayed at meter on Modulator.

 

Vacuum Current

 

10.0

 

25.0

 

N/A

 

 

(mA)

 

 

 

8

--------------------------------------------------------------------------------


 

Accuray Confidential

 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.5.17 Core Bias Current: Determine Core Bias Current by measuring voltage
across R77 on Core Bias P. S. chassis in Modulator.

 

Core Bias
Current

 

2.8

 

3.5

 

2.0

 

VDC

 

 

7.5.19 Capture Forward RF waveform

 

Fwd Pwr

 

 

 

 

 

 

 

 

 

 

7.5.20 Capture Reflected RF waveform

 

Ref Pwr

 

 

 

 

 

 

 

 

 

 

7.5.21 Capture Magnetron H.V. waveform

 

Mag HV @ 1us

 

 

 

 

 

 

 

 

 

 

7.5.22 Capture Magnetron H.V. Backswing

 

Mag HV @ 5us

 

 

 

 

 

 

 

 

 

 

7.6 AFC System

 

 

 

 

 

 

 

 

 

 

 

 

7.6.1 AFC Electronics Power Supplies: Measure and record PS1 and Stepper Motor
P. S. Voltages. 

 

PS1 + 12

 

+ 12.0

 

+ 12.3

 

+11.7

 

(VDC)

 

 

 

 

 

 

PS1 -12

 

-12

 

-12.5

 

-11.5

 

(VDC)

 

 

 

 

 

 

Stpr +11

 

+ 11

 

+14

 

+9.5

 

(VDC)

 

 

 

 

 

 

7.6.2 Magnetron Tuner: (2 people required). Operate Magnetron tuner through
several complete cycles from stop to stop. Note that operation is smooth and
free of slipping and binding.

 

 

Mechanical
Operation

 

 

 

 

 

 

 

 

 

 

 7.6.3 Monitor Magnetron tuner position meter at control while running tuner
from stop to stop.

 

Meter Low

 

0.0

 

0.04

 

0.0

 

 

 

 

 

 

 

 

Meter High

 

1.0

 

1.0

 

0.96

 

 

 

 

 

 

 

7.6.4 Check number of revolutions of tuner from stop to stop.

 

Tuner Mech.
Stops

 

2.5

 

2.88

 

2.0

 

(Rev)

 

 

7.6.5 Monitor the time it takes for magnetron tuner meter to move full scale.

 

Mag tuner
speed

 

24

 

26

 

22

 

(sec)

 

 

7.6.6 Magnetron Tuner Initial Position: With H.V. OFF and AFC selected at
Control Console, read and record Magnetron tuner initial position on meter at
Control Console.

 

Magnetron
Tuner Initial
Position

 

N/A

 

0.95

 

0.05

 

 

 

 

7.6.7 With AFC still selected, operate manual tune switch above and below
initial position, note that tuner returns to initial position on meter.

 

Initial Position
Stability

 

0

 

+ 0.02

 

- 0.02

 

 

 

 

7.6.8 AFC Operation at max Rep Rate on Control Chassis. HV Beam OFF for more
than 5 minutes. Turn HV ON with PRF set to maximum. Note that AFC is locked on
peak dose rate output after 1 minute. Verify by operating tuner manually above
and below frequency locked on in AFC.

 

AFC Lock @
max PRF

 

100

 

100

 

90

 

(%)

 

 

7.6.9 With HV still ON, check that AFC locks back on frequency when tuner is
manually tuned 0.1 divisions above and below AFC tune point on meter.

 

AFC Range
@ max PRF

 

+/- .1 Division

 

 

7.6.10 Verify that AFC loop settles within 2 seconds as viewed on mag tuner
meter.

 

AFC settle
time @ max
PRF

 

1

 

2

 

0

 

(sec)

 

 

7.6.11 Repeat 7.6.8 with PRF set to minimum.

 

AFC Lock @
min. PRF

 

100

 

100

 

90

 

(%)

 

 

7.6.12 Repeat 7.6.9 with PRF set to minimum

 

AFC Range
@ min PRF

 

+/- .1 Division

 

 

7.6.13 Verify that AFC loop settles within 2 seconds as viewed on mag tuner
meter.

 

AFC settle
time @ min
PRF

 

1

 

2

 

0

 

(sec)

 

 

7.6.14 Measure and record the following D.C. voltage levels on phase control
P.C.B. in AFC box REF. To pin 11 on P.C.B. AFC/Man switch to man.

 

U2:5

 

6.0 

 

7.0

 

5.0

 

(VDC)

 

 

 

 

 

 

 

U2:6

 

 

(VDC)

 

 

 

 

 

U2:10

 

 

(VDC)

 

 

 

 

 

U2:7

 

 

(VDC)

 

 

 

 

 

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.7 Gun Control System

 

 

 

 

 

 

 

 

 

 

 

 

7.7.1 Accelerator Gun Heater Voltage Power Off Mode:  With system power off and
modulator circuit breakers on, measure and record accelerator gun heater
voltage.

 

 

Gun Heater

Voltage

 

-4.0

 

-5.0

 

-3.2

 

 

 

(VDC)

 

 

7.7.2 Accelerator Gun Heater Voltage:  With system power on, measure and record
accelerator gun heater voltage.

 

 

Gun Heater

Voltage

 

-6.0

 

-6.6

 

N/A

 

 

(VDC)

 

 

7.7.3 Accelerator Gun Heater Meter Calibration:  Set switch on modulator to gun
heater and read voltage at meter on modulator.  Compare with actual X-ray head
heater voltage measured in 7.7.2

 

Meter

Reading

 

0

 

+ 0.2

 

-0.2

 

(VDC)

 

 

7.7.4 Gun High Voltage:  Set up High Voltage Scope Probe to measure Gun H. V. at
P. S. in Arm Module.  Turn Gun H. V. ON by performing radiation ON sequence.

 

Gun H. V.

 

-15.0

 

-20.0

 

N/A

 

(KVDC)

 

 

7.7.5 Grid Pulse Amp.  Measure and record power supplies for grid pulse amp PCB.
 

 

+ 335 VDC PS

 

+ 335

 

+ 355

 

+ 315

 

 

 

 

 

 

 

 

 

 

 

(VDC)

 

 

 

15 VDC PS

 

15

 

15.5

 

14.5

 

 

 

 

 

 

 

 

 

 

 

(VDC)

 

 

7.7.6 Measure and record Gun Grid low level PS2

 

PS +12 VDC

 

12.0

 

+ 12.2

 

+11.8

 

 

 

 

 

 

 

 

 

 

 

(VDC)

 

 

 

PS -12 VDC

 

-12.0

 

- 12.5

 

-11.5

 

 

 

 

 

 

 

 

 

 

 

(VDC)

 

 

7.7.7 With gun H.V. Off, record grid pulse waveform with digital scope or scope
camera

 

Grid Pulse

Waveform

 

 

 

 

 

 

 

 

 

 

7.7.8 Gun H. V. Monitor:  Measure Voltage at test points in Control Console,
which monitors Gun High Voltage.  (0 to 5V = 0 to 20 kV).

 

Gun HV
Monitor

 

4.0

 

5.0

 

N/A

 

(VDC)

 

 

7.7.9 Gun HV Accuracy =

                                  (7.7.8 result * 4) / Abs(7.7.4 result)

 

Gun HV
Accuracy

 

1

 

1.1

 

.9

 

(%)

 

 

7.7.10 Gun Pulse Current:  Connect oscilloscope to monitor Gun current at BNC
jack in Control Console.  Turn radiation ON and adjust PRF to obtain 100 R/min. 
Measure and record Gun Pulse Current. 

 

Gun Pulse
Current

 

400

 

700

 

200

 

(mA)

 

 

7.7.11 Verify that Gun Current pulse amplitude is stable through full PRF range.

 

Gun Current
PRF Stability

 

0

 

+3

 

-3

 

(%)

 

 

7.7.12 Gun pulse current. Check functionality of the gun I feed back ckt. 
Measure how long it takes for GunI to stabilize at initial beam on.  Adjust
Initial Grid Setting as close to normal operating Gun Current.

 

Gun Current
Pulse Stability

 

1

 

2

 

0

 

 

(sec)

 

 

 

 

 

 

Initial Grid Setting

 

0

 

10

 

-10

 

(%)

 

 

 

 

7.7.13 Record gun pulse current waveform with digital scope on scope camera.

 

Gun I

Waveform

 

 

 

 

 

 

 

 

 

 

7.7.14 Gun Current Pulse Width: Measure and record Gun pulse width. (Measure at
50% point)

 

Gun Current
Pulse Width

 

4

 

6

 

3

 

(msec)

 

 

7.7.15 Grid Negative Bias: Measure and record Gun Grid negative bias (with high
voltage to gun OFF).

 

Grid Negative
Bias Voltage

 

-180

 

- 200

 

-160

 

(VDC)

 

 

 

 

7.7.16 Measure TP5 Grid drive PCB (GND ref.)

 

TP-5

 

6

 

11

 

2

 

(VDC)

 

 

 

 

 

 

7.7.17 Measure R53 — CTR Grid drive PCB (GND ref.)

 

R53 - CTR

 

-0.5

 

-7

 

0

 

(VDC)

 

 

 

 

 

 

7.7.18 Measure U10-14 — CTR Grid drive PCB (GND ref.)

 

U10:14

 

-5

 

-10

 

-1

 

(VDC)

 

 

 

 

 

 

7.7.19 Measure TP6 Grid drive PCB-RF off, gun HV on (GND Ref.) Gun I S/H

 

TP-6

 

-5

 

-10

 

-1

 

(VDC)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.7.20 Measure on GRID DRIVE AMP PCB.  Gun HV ON and TP10 (P1:1) as ground
reference.

 

U15:6

 

6.5

 

10

 

1

 

(VDC)

 

 

7.7.21 Measure on GRID PULSE AMP PCB.  Gun HV ON and P1:1 as ground reference

 

P1:4

 

7

 

14

 

1

 

(VDC)

 

 

 

 

 

 

R2:Ctr

 

7

 

14

 

1

 

(VDC)

 

 

 

 

 

 

P1:18

 

170

 

300

 

50

 

(VDC)

 

 

 

 

 

 

7.8 Interlocks

 

 

 

 

 

 

 

 

 

 

 

 

7.8.1 Door Interlock:  With no interlocks active, open jumper between J20-N and
J20-P on the Control Chassis.  Verify that door interlock L.E.D. extinguishes,
fault reset light illuminates and that radiation ON sequence cannot be
initiated.

 

 

 

Door Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.2 Water Flow Interlock:  With no interlocks active, turn power OFF to water
chiller.  Verify that water flow L.E. D. extinguishes, fault reset light
illuminates and that radiation ON sequence cannot be initiated.

 

Water Flow
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.3 Magnetron Filament Interlock: With no interlocks active, reduce Magnetron
Filament Voltage to 6.0 volts as observed on meter on Modulator Control Panel.
Verify that Magnetron Filament L.E.D. extinguishes, fault reset light
illuminates, and that radiation ON sequence cannot be initiated. Return
Magnetron Filament Voltage to it’s normal value.

 

Magnetron
Filament
Interlock
standby
Operation

 

 

 

 

 

 

 

 

 

 

7.8.4 Turn off H. V. Circuit Breaker on Modulator.  Perform radiation ON
sequence.  Reduce Magnetron Filament Voltage to 0 volts as observed on meter on
Modulator.  Verify that Magnetron Filament L.E.D. extinguishes, fault reset
light illuminates and that H. V. contractor in the Modulator turns OFF.  Return
Magnetron filament to normal level.

 

Magnetron
Filament
Interlock H.V.
ON Operation

 

 

 

 

 

 

 

 

 

 

7.8.5 Heater Delay Interlock:  Turn system power OFF.  Turn power back ON and
observe time for heater delay interlock to clear

 

Heater Delay
Time

 

12

 

15

 

10

 

 

(min)

 

 

7.8.6 Verify that Heater Delay Interlock is extinguished and that radiation ON
sequence cannot be initiated during Heater Delay with all other Interlocks
clear.

 

Heater Delay
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.7 Turn system power OFF, turn power back ON and verify that Heater Delay
time can be by passed by depressing momentary switch SW2 on Control Logic PCB

 

Heater Delay
By-pass

 

 

 

 

 

 

 

 

 

 

7.8.8 SF6 Gas Interlock:  With no interlocks active, bleed SF6 gas pressure down
to 24 PSIG.  Verify that SF6 gas L.E.D. extinguishes, FAULT RESET light
illuminates and that radiation ON sequence cannot be initiated.  Recharge
system.

 

SF6 Gas
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.9 Vacuum Interlock:  With no interlocks active, momentarily short VacIonÒ
High Voltage in X-ray head.  (Warning:  This test should be performed by
Qualified Personnel only.)  Verify that VACUUM L.E.D. extinguishes, FAULT RESET
light illuminates, and radiation ON sequence cannot be initiated.

 

Vacuum
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.10 Dose Power Supply Interlock:  With no interlocks active, remove the two
fuses from Dosimeter Power Supply Chassis.  Verify that Dose P.S. L.E.D.
extinguishes, FAULT RESET light illuminates, and radiation ON sequence cannot be
initiated.  Plug in A.C. power and clear fault.

 

Dose P.S.
Interlock
Operation (A.C.
power OFF)

 

 

 

 

 

 

 

 

 

 

7.8.11 Disconnect Ion Chamber Bias monitor cable at connector J5-D on X-ray
Head.  Verify that Dose P.S. L.E.D. extinguishes.  Reconnect this connector and
reset fault.

 

Dose P.S.
Interlock
Operation
(-300V
Monitor)

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.8.12 PLC Interlock:  Turn power key on control to off.  Place system in remote
control. Disconnect J32 from control chassis. Jumper J20-H to J20-J installed.
Switch power on by connecting J32-3 to J32-22.  System power comes on.  Verify
that PLC L.E. D. is off. Return system to LOCAL control.  Reconnect J32 and
depress Fault Reset. Verify that the PLC L.E.D illuminates.

 

PLC Interlock
Operation

 

 

 

 

 

 

 

 

 

 

 

7.8.13 High Voltage Over Current (HVOC) Interlock:  Connect a Grounding Hook on
PFN Coil.  Attempt to turn Radiation ON.  Note that HVOC fault occurs
immediately.  Verify that HVOC L.E.D extinguishes and FAULT RESET light
illuminates.  Remove Grounding Hook. 

 

HVOC
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.14 Inverse Current Interlock:  Connect a ground hook to H.V. Pulse output in
Modulator.  Attempt to turn Radiation ON.  Note that INVERSE CURRENT fault
occurs after soft start completes.  Verify that INVERSE CURRENT L.E.D. is
extinguished and fault reset light illuminates. 

 

INVERSE
CURRENT
Interlock
Operation

 

 

 

 

 

 

 

 

 

 

7.8.15 Local Control Status: Place system in remote control. Jumper J20-H to
J20-J installed. Switch power on by connecting J32-3 to J32-22. System power
comes on.  Verify that Local Control L.E.D. is extinguished. Return system to
local control and depress reset. Verify that local control L.E.D illuminates.

 

Local Control
Status
Operation

 

 

 

 

 

 

 

 

 

 

7.8.16 Gun HVPS Interlock:  Turn radiation on — reduce gun H.V. with pot in
control, while monitoring gun H.V. monitor test points in Control.  Observe that
gun HVPS interlock occurs when gun H.V. monitor is reduced to 85% to 90% of
operating value of Voltage at these test points.

 

Gun HVPS
Interlock
Operation

 

90

 

95

 

85

 

(%)

 

 

7.8.17 Emergency Stop, Control Chassis:  With Radiation ON, depress EMERGENCY
STOP on Control Chassis.  Verify that the Radiation and High Voltage shuts OFF. 
Check that E-Stop L.E.D. extinguishes, FAULT RESET light illuminates and that
Radiation ON sequence cannot be initiated.

 

E-STOP
Operation
(Control)

 

 

 

 

 

 

 

 

 

 

7.8.18 Beam On Status:  With Radiation OFF, verify that BEAM ON L.E.D is off.

 

Beam On Status
L.E.D
Operation

 

 

 

 

 

 

 

 

 

 

7.8.19 Perform Radiation ON sequence and verify that RED X-ray ON push-button
illuminates immediately

 

X-ray ON
Light

 

 

 

 

 

 

 

 

 

 

7.8.20 Note the time it takes for BEAM ON L.E.D. to illuminate.  Verify that
radiation is OFF while the L.E.D. is off.

 

BEAM ON
DELAY

 

15

 

20

 

8

 

sec.

 

 

7.8.21 AFC-Manual Status:  Verify that AFC-Manual L.E.D. extinguishes when
switch on Control Chassis is set to MANUAL.  In LOCAL MODE, check that
AFC-Manual switch does not shut OFF radiation in either position.

 

AFC-Manual
Status
Operation

 

 

 

 

 

 

 

 

 

 

7.8.22 Covers:

With no interlocks active, open one of the cover interlock switches on the
Modulator. Verify that the covers L.E.D extinguishes, Fault Reset light
illuminates, and radiation ON sequence cannot be initiated. Repeat this test for
the four modulator cover switches and for the seven RF System Cover Switches.

 

Cover Interlock
Status

 

 

 

 

 

 

 

 

 

 

7.8.23 H.V. Breaker: With system in standby mode, switch off the H.V. circuit
breaker CB3 on the Modulator. Verify that the H.V. Breaker L.E.D. is
extinguished. Switch the H.V. circuit breaker back on and depress the Fault
Reset push button. Verify that the H.V. Breaker L.E.D. illuminates.

 

HV Breaker
Status

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.8.24 HV Enable: Select Remote Control with switch inside the Control Chassis.
Disconnect J32 from back of Control Chassis. Jumper J20-H to J20-J installed.
Switch power on by connecting J32-3 to J32-22. Verify that HV enable L.E.D is
off. Remove jumper J32-3 to J32-22 and return system to local control. Switch
power on and verify that HV enable L.E.D. is on.

 

H.V. ENABLE

 

 

 

 

 

 

 

 

 

 

7.8.25 External STOP: With Radiation ON, open jumper between J34-7 and J34-4 on
the Control Chassis. Verify that radiation and high voltage shuts OFF. Check
that EXT. EMERGENCY STOP L.E.D. is extinguished and that Radiation ON sequence
cannot be initiated.

 

EXT STOP Interlock Operation

 

 

 

 

 

 

 

 

 

 

7.9 X-Ray Beam Characteristics

 

 

 

 

 

 

 

 

 

 

 

 

7.9.1 Energy Check Half Value Layer of Steel.

 

Place Ion Chamber “Peanut” at 1 meter from target. Turn on radiation and adjust
for reading of approximately 100 R/Min on meter. Record dose rate measured on
radiation monitor. Place 1 inch of steel in front of Ion chamber. Turn on
radiation and check that Dose Rate Meter reads 100R/min. Record dose rate
measured on radiation monitor. Repeat with 2-7 inches of steel in front of Ion
Chamber. Calculate half value layer range from data. Determine the average
H.V.L. for 2 through 6 inches of steel.

 

None

 

290

 

295

 

285

 

R/min

 

 

 

1 inch

 

 

 

 

 

 

 

R/min

 

 

 

2 inch

 

 

 

 

 

 

 

R/min

 

 

 

3 inch

 

 

 

 

 

 

 

R/min

 

 

 

4 inch

 

 

 

 

 

 

 

R/min

 

 

 

5 inch

 

 

 

 

 

 

 

R/min

 

 

 

6 inch

 

 

 

 

 

 

 

R/min

 

 

 

Half Value Layer Avg.

 

 

0.95

 

 

1.05

 

 

0.90

 

(in)

 

 

7.9.2 Target Spot Size
Using Lamiar Camera make a spot size film shot. Determine vertical and
horizontal spot size from film shot.

 

Vertical Spot size

 

2

 

2.2

 

N/A

 

(mm)

 

 

 

Horizontal Spot Size

 

2

 

2.2

 

N/A

 

(mm)

 

 

7.9.3 Steering Coil Current: Record Steering Coil Current readings on meter on
Control Chassis.

 

Coil 1

 

 

 

2

 

0

 

(A)

 

 

 

Coil 2

 

 

 

 

 

(A)

 

 

 

Coil 3

 

 

 

 

 

(A)

 

 

 

Coil 4

 

 

 

 

 

(A)

 

 

 

13

--------------------------------------------------------------------------------


 

Accuray Confidential

 

TEST DESCRIPTION

 

PARAMETER

 

NOM

 

MAX

 

MIN

 

ACTUAL

 

INITIAL/DATE

7.9.4 Water Temperature Regulation: Make A 30-minute radiation run at 290 R/Min.
Check Water temperature at gauge on heat exchanger at end of this run.

 

Water Temp.

Set Point

 

20 C°

 

35 C°

 

15 C°

 

(C°)

 

 

 

Temp. Drift

 

0

 

+2 C°

 

-2 C°

 

(C°)

 

 

7.10 Dose Rate Meter Calibration

 

 

 

 

 

 

 

 

 

 

 

 

7.10.1 Dosimeter Electronics P.S.: Measure and record Dosimeter Electronics P.S.
Voltages. Measure — 300VDC output of Dosimeter Bias supply. Measure +/- 15VDC to
dose count PCB.

 

-300VDC

 

-300

 

-325

 

-275

 

(VDC)

 

 

 

+15VDC

 

+15

 

+15.5

 

+14.5

 

(VDC)

 

 

 

-15VDC

 

-15

 

-15.5

 

-14.5

 

(VDC)

 

 

7.10..2 Dose Rate Meter Calibration. Set PRF to produce 100 R/Min. Place Ion
Chamber 100 cm from Target and centered in the radiation field. Use 4Mev build
up cap on Ion Chamber. Set up radiation monitor to measure integrated dose. Turn
Radiation ON and adjust PRF to obtain 100R/Min on radiation monitor. Record dose
rate meter reading on control chassis.

 

Dose Meter Reading

 

100

 

102

 

98

 

(R/min)

 

 

7.11 PLC Checks

 

 

 

 

 

 

 

 

 

 

 

 

7.11.1 PLC Digital inputs:

 

PLC Digital Input Operation

 

 

 

 

 

 

 

 

 

 

Connect P.C. to the PLC serial port. Run test program & check that the status
and interlock inputs to the PLC operate correctly.

 

 

 

 

 

 

 

 

 

 

 

 

Alternate Method: Verify that the digital inputs from the linac system
illuminate the correct LED on the PLC input modules. Refer to PLC schematic.

 

 

 

 

 

 

 

 

 

 

 

7.11.2 PLC Analog Input: With P.C. connected to the PLC, run the test program.
Check that the dose rate displayed on the P.C. varies proportionally as the dose
rate is varied from 50 to 200 R/min.

 

PLC Analog Input Operation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternate Method: Verify that dose rate analog input to the PLC varies from 1.25
to 2.5 VDC as the dose rate is varied from about 50 to 200 R/min

 

 

 

 

 

 

 

 

 

 

 

7.11.3 PLC Digital Output: With a PC connected to the PLC serial port, run the
test program. Check that the PLC outputs to the Linac operate correctly.

 

 

PLC Digital Outputs Operation

 

 

 

 

 

 

 

 

 

 

Alternate Method: Verify that the digital outputs to the Linac operate correctly
by simulating eack output.

 

 

 

 

 

 

 

 

 

 

 

7.11.4 PLC ANALOG OUTPUT

 

PLC Analog Output Operation

 

 

 

 

 

 

 

 

 

 

Connected to the PLC serial port, run the test program. Check that the pulse
rate can be controlled by the PLC using the test program

 

 

 

 

 

 

 

 

 

 

 

7.11.5 External Trigger Checks

 

External Trigger Operation

 

 

 

 

 

 

 

 

 

 

Verify that the system operates correctly with an external trigger connected to
the system

 

 

 

 

 

 

 

 

 

 

 

 

Slowly vary external trigger pulse rate from 40PPS to 200PPS.

 

 

 

 

 

 

 

 

 

 

 

7.11.6 Check that Pulse Rate to produce 100R/min is approximately the same as
pulse rate recorded.

 

External Trigger PRF 100 R/min

 

 

 

 

 

 

 

 

 

 

7.11.7 Check that Magnetron Heater Runback operates correctly when operating
with external triggers

 

Run Back

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TEST DESCRIPTION

 

ACTUAL

 

Initial/Date

8 Attachments

 

 

 

 

8.1 Thyratron Trigger Waveform

 

Attached: o YES o NO

 

 

8.2 Magnetron Current Waveform

 

Attached: o YES o NO

 

 

8.3 PFN Waveform

 

Attached: o YES o NO

 

 

8.4 HVPS I Waveform

 

Attached: o YES o NO

 

 

8.5 FWD PWR Waveform

 

Attached: o YES o NO

 

 

8.6 REF PWR Waveform Direct

 

Attached: o YES o NO

 

 

8.7 REF PWR Waveform via MCC

 

Attached: o YES o NO

 

 

8.8 Magnetron Voltage Waveform @ 1uS

 

Attached: o YES o NO

 

 

8.9 Magnetron Voltage Waveform @ 5uS

 

Attached: o YES o NO

 

 

8.10 Grid Pulse Waveform

 

Attached: o YES o NO

 

 

8.11 Gun I Waveform

 

Attached: o YES o NO

 

 

8.12 Film

 

Attached: o YES o NO

 

 

8.13 CTL TEST DATA

 

Attached: o YES o NO

 

 

 

15

--------------------------------------------------------------------------------


 

9.  Serial Numbers

 

Assembly

 

Serial Number

 

QA Verify

X-Ray Head

 

 

 

 

Accelerator

 

 

 

 

Electron Gun

 

 

 

 

Vacuum Pump

 

 

 

 

Target

 

 

 

 

RF Window

 

 

 

 

Ion Chamber

 

 

 

 

RF Chassis

 

 

 

 

Pulse Transformer

 

 

 

 

Circulator

 

 

 

 

Water Load

 

 

 

 

Magnetron

 

 

 

 

Gun Electronics Chassis

 

 

 

 

Modulator

 

 

 

 

Main Thyratron

 

 

 

 

Dequing Thyratron

 

 

 

 

Control Chassis

 

 

 

 

PLC

 

 

 

 

Chiller

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

10.  Final Inspection

 

Description

 

Verify
x

 

Comments

 

QA STAMP

10.1 Control Chassis

 

 

 

 

 

 

10.1.1 Visually verify control chassis motherboard has the following jumpers
installed @ JP1, JP3, JP4, JP5, JP7, JP8, JP12, & JP15. No other jumpers to be
installed

 

o

 

 

 

 

10.1.2 Wiring routed neatly and secured

 

o

 

 

 

 

10.1.3 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.1.4 Components, hardware - tight/secured

 

o

 

 

 

 

10.2 PLC CHASSIS

 

 

 

 

 

 

10.2.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.2.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.2.3 Components, hardware- tight/secured

 

o

 

 

 

 

10.2.4 Test Program Removed and System Program In Place

 

o

 

 

 

 

10.3 MODULATOR

 

 

 

 

 

 

10.3.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.3.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.3.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.3.4 Ground hooks installed (qty 2)

 

o

 

 

 

 

10.3.5 HV Labels installed

 

o

 

 

 

 

10.3.6 Wiring routed neatly and secured

 

o

 

 

 

 

10.3.7 Record HV Hours

 

o

 

 

 

 

10.3.8 Record Filament Hours

 

o

 

 

 

 

10.4 GUN ELECTRONICS

 

 

 

 

 

 

10.4.1 Wiring routed neatly and secured.

 

o

 

 

 

 

10.4.2 Good electrical connections - solder, crimp, terminal board, etc.

 

o

 

 

 

 

10.4.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.4.4 Ground hook installed

 

o

 

 

 

 

10.4.5 HV Labels installed

 

o

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Description

 

Verify
x

 

Comments

 

QA STAMP

10.5 RF System

 

 

 

 

 

 

10.5.1 Wiring routed neatly and secured

 

o

 

 

 

 

10.5.2 Good electrical connections - solder, crimp, terminal board, etc

 

o

 

 

 

 

10.5.3 Components, hardware - tight/secured

 

o

 

 

 

 

10.5.4 HV Labels installed

 

o

 

 

 

 

10.6 X-ray Head

 

 

 

 

 

 

Wiring routed neatly and secured

 

o

 

 

 

 

Good electrical connections - solder, crimp, terminal board, etc.

 

o

 

 

 

 

Components, hardware - tight/secured

 

o

 

 

 

 

No oil leaks

 

o

 

 

 

 

HV Labels installed

 

o

 

 

 

 

10.7 Water Chiller

 

 

 

 

 

 

Inspection / Test data supplied by Neslab and attached to report

 

o

 

 

 

 

10.8 CABLES AND HOSES

 

 

 

 

 

 

Labeled - with number, connector destination

 

o

 

 

 

 

Outer insulation jacket clean, undamaged

 

o

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

11 ACCEPTANCE

Discrepancies, Explanations, Notes:

 

 

Department

 

Signature

 

Date

Engineering

 

 

 

 

Quality Assurance

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

20           RADIATION SAFETY NOTICE/RADIATION WARNING NOTICE

 

20.1        Safety Precautions for Use and 0peration of X-Ray Producing
Equipment

 

X-ray producing equipment can be dangerous to both the operator and persons in
the immediate vicinity unless safety precautions are strictly observed.

 

Exposure to excessive quantities of X-radiation may be injurious to health. 
Therefore users should avoid exposing any parts of their persons, not only to
the direct beam, but also to secondary or scattered radiation which occurs when
a x-ray beam strikes or has passed through any material.

 

Human beings have no senses for x-rays.  Therefore x-ray-measuring instruments,
like low energy x-ray Geiger counters, must be used to detect x-ray emission or
leakage radiation.  No x-ray exposure to human beings is permitted unless proper
personnel monitoring devices are employed.

 

The electrical circuits, although enclosed and interlocked for the protection of
operators, must be considered as a potential source of hazard calling for strict
observance of those portions of instructions pertaining to safety in operation
and maintenance.  Proper electrical grounding must always be observed.

 

Consequently, adequate precautions should be taken to make it impossible for
unauthorized or unqualified persons to operate this equipment or to expose
themselves or others to its radiation or electrical dangers.

 

Before utilizing the equipment, all persons designated or authorized to operate
it, or supervise its operation, should have a full understanding of its nature
and should also become familiar with established safe exposure factors.

 

20.2        Operating Conditions

 

The maximum operating voltages and currents, or ranges of voltages or currents
are set at or established by the factory and should not be altered except as
provided for in this Company’s instructions.  By exceeding established
limitations the effectiveness of the incorporated shielding may be reduced to a
point where the penetrating or emergent radiation may exceed safe values.  If
radiation shielding shows chemical or mechanical damage, service personnel
should be notified immediately to prevent accidental radiation exposure.

 

20.3        Interlocks

 

Interlock switches should be built into all access doors of rooms.  These
switches should under no circumstances be tampered with and should be maintained
in proper operating condition.  In no case should they be defeated or wired out,
since failure of automatic high voltage protection will then result.

 

20.4        Maintenance

 

All parts of the equipment, particularly interlock switches, should be carefully
maintained for proper operation.  Doors should close sufficiently to prevent
access before interlock switches close.  Tube operating voltage and current
should be checked whenever service personnel operate the equipment.

 

20.5        Servicing Precaution

 

Before making any internal adjustments, the equipment shall be disconnected from
the power supply to insure that no X-Ray emission can occur.  Care should be
taken to assure that all high voltage condenser charges are removed using an
insulated grounding lead, before personal contact is established.

 

20.6        Supervision

 

X-ray producing equipment should be used only under the guidance and supervision
of a responsible qualified person. All equipment operators must be given
adequate safety instructions as specified by the governing state regulations.

 

20

--------------------------------------------------------------------------------


 

20.7        Acknowledgment

 

In the event that this apparatus is resold, a warning notice similar in form to
this one must be given to such purchaser.

 

To:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, CA 94089

 

TEL:(408) 716-4600, FAX: (408) 716-4601

 

The foregoing warning notice has been read and the equipment designated will be
installed in accordance with your instructions.

 

Type of Equipment:

 

 

 

 

 

Title:

 

 

 

 

 

Company:

 

 

 

 

 

Date:

 

 

 

For further information or explanation, contact the Radiation Safety Officer at
Accuray, Inc, (408) 716-4686.

 

21           REGISTRATION REQUIREMENT OF SOURCES OF RADIATION

 

Per California Code of Regulations, Title 17, Subchapter 4, §30108, every person
possessing a reportable source of radiation must register with the State
Department of Health Services within 30 days of acquiring each such source. 
Radiation machines, which require registration included Radiographic and
Fluoroscopic X-ray Units, X-ray Therapy Units, Accelerators, Electron
Microscopes, X-ray Diffraction Units, and similar Radiation Producing Machines.

 

Following this Acceptance Procedure is a list of personnel responsible for
radiological health programs in your state.

 

22           REPORT OF TRANSFER OF A RADIATION MACHINE

 

Every sale or transfer of a radiation machine in California must be reported to
the California Department of Health, per California Code of Regulations, Title
17, Subchapter 4, § 30115 and § 30118.

 

Following this Acceptance Procedure is form No. RH-3049 (10/90), which must be
submitted to the Department no later than 30 days after the end of each calendar
quarter for each transaction occurring in the calendar quarter.  Complete this
form and detach and it mail to Radiological Health Branch, 714 P STREET,
SACRAMENTO, CA 95814.  Retain a copy for inclusion in each copy of the
Acceptance Procedure.

 

21

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT D—ACCURAY IP

 

PURCHASED IP

 

Capitalized terms used herein but not otherwise defined shall have the meanings
given them in the Asset Purchase Agreement between Accuray and AS&E effective
December 12, 2004 (“Asset Purchase Agreement”).  Purchased IP is the X-band
standing wave linear accelerator in items A-F listed below.

 

A.         Patents

 

1.     U.S. Patent No. 5,744,919, “CW Particle Accelerator With Low Particle
Injection Velocity” issued on April 28, 1998; Andrey V. Mishin and Russell G.
Schonberg, Inventors.

 

B.         Licenses

 

1.     Parmela and Superfish group of codes designed by Los Alamos National
Laboratory

2.     Program Beampath developed by Yuri Batgin with interface developed by
contractor

 

C.         Patent Disclosures in Process

 

High Power X-ray Target Design and all drawings, specifications, computer files
and other information in any manner related thereto.

 

D.         Copyrights and documentation related to Acquired Intellectual
Property

 

No registered copyrights were transferred.  AS&E delivered all drawings,
specifications, records, manuals, documentation, schematics, build lists, as
built drawings, bills of materials, circuit diagrams, tooling and such other
documents and records, including computer files relating to any of the Acquired
Intellectual Property.

 

E.         Trade Secrets

 

1.               Energy regulation technique by tilting fields in linear
accelerator section

2.               Methods, tools, procedures for building (includes machining,
assembling, brazing, tuning, vacuum processing, low and high power testing,
other parts of the process) linear accelerator microwave structures

3.     Methods, tools, procedures for building and testing linear accelerator
systems

 

F.         Operating and Design Software

 

PLC software for Security Systems (Raven, Sokhna, Pearl Harbor), Pune System
(Research — e-beam), AWE system (NDT), BIR/Forintek system (NDT)

 

24

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT D—continued

IMPROVEMENTS TO PURCHASED IP

 

Improvements to Purchased IP includes any improvements, modification or
enhancements made by Accuray to the Purchased IP.

 

TRAVELING WAVE IP

 

Traveling Wave IP is the right to make, use, sell or offer for sale any
traveling wave linear accelerator technology developed by Accuray or any other
entity, whether protected by patent, trade secret, copyright or any other form
of intellectual property protection, including without limitation an x-band
traveling wave linear accelerator x-ray system capable of operating at a fixed 6
MeV (±3%) energy with a dose rate of 6.0 Gy/min* (±5%), or a fixed 9 MeV (±3%)
energy with a dose rate of 6.0 Gy/min* (±5%), and interleaving between a 6 MeV
(±3%) energy with a dose rate of 3 Gy/min* (±5%), and 9 MeV (±3%) energy with a
dose rate of 3.0 Gy/min* (±5%) at a pulse repetition frequency of >400 Hz.

 

--------------------------------------------------------------------------------

*Dose rate measured at 1 meter.

 

[INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT E

 

AS&E IP

 

Capitalized terms used herein but not otherwise defined shall have the meanings
given them in the Asset Purchase Agreement.  AS&E IP includes nondestructive
detection and inspection systems, technology, including the items A-D listed
below.

 

A.                          Licenses

 

1.               A non-exclusive license, without right to sublicense, to make
in the United States and use and sell throughout the world the inventions
disclosed in the application for United States Letters Patent entitled
“Microwave Power Control Apparatus For Linear Accelerator” filed on February 17,
1995, Serial No. 08/390122, and issued U.S. Patent No. 5,661,377 entitled
“Microwave Power Control Apparatus For Linear Accelerator Using Hybrid
Junctions”, issued August 26, 1997, excluding from said license any apparatus,
device, system or equipment in the nature of, or capable of, being used in an in
line medical electron generating and/or output system for medical applications.

 

2.               License to design and produce linear accelerator based on High
Power Magnetron delivered to LBNL under a three party agreement between DOE,
Admit and Toriy.

 

B.                          Completed Patent Application

 

1.     Multiple-Energy LINAC Source for Inspection, filed as a Continuation in
Part of existing AS&E Patent (Patent Application filed)

 

C.                          Trademarks, Servicemarks and Tradenames

 

1.     Minac

2.     Minatron

3.     Magbeam

 

D.                          Inventory associated with the following projects (to
the extent there was any):

 

1.     Raven

2.     Pune

3.     1MeV

4.     Thiokol

 

[INTENTIONALLY LEFT BLANK]

 

26

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT F

 

[*]

 

[*]

[*]

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT G

 

Intentionally Omitted.

 

28

--------------------------------------------------------------------------------


 

 

 

Initials:   AS&E

 

 

Accuray 

/s/DJM

 

EXHIBIT H

 

SPARE PARTS PRICING.

 

See attached.

 

 

[INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


AS&E SUPPLY AGREEMENT - EXHIBIT H - SPARE PARTS LIST

 

Printed Circuit Board Assemblies

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

01-3126-02

 

CCA MAGNETRON/ACCEL HTR CONTROL

 

1

 

1

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-3906-01

 

CCA FAULT LOGIC (A4,A5)

 

1

 

2

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-3906-02

 

CCA FAULT LOGIC (A3)

 

1

 

2

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-6600-01

 

CCA PLC INTERFACE

 

1

 

1

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-6680-01

 

CCA TRIGGER GENERATOR

 

1

 

1

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-7102-01

 

CCA CONTROL LOGIC

 

1

 

1

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

01-6893-01

 

CCA DEQUING TRIGGER GENERATOR

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-1617-01

 

PCA ION PUMP MONITOR

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-1141-02

 

PCA THYRATRON DRIVER

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-4131-01

 

PCA GUN FILAMENT PS

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-5924-01

 

CCA GRID DRIVE

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-7131-01

 

CCA GRID PULSE AMP

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-5958-01

 

CCA GUN INTERLOCK

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-6160-01

 

CCA GRID TRIGGER NETWORK

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-6168-01

 

CCA GRID AMP POWER SUPPLY

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-6170-01

 

PCA GUN CURRENT SAMPLE & HOLD

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-5075-01

 

PCA GRID BIAS PS

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-4199-01

 

CCA MAG FILAMENT CURRENT MON

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-7096-01

 

CCA DOSE COUNT

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-7143-01

 

CCA PS MONITOR

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-3771-01

 

CCA AFC CONTROL

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-4304-01

 

PCA PHASE CONTROL

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-6164-01

 

PCA PHASE DETECTOR

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

1700-00002

 

PCA EXTENDER CARD 22/44 PIN

 

1

 

2

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

 

Power Supplies & Transformers

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

4000-00022

 

POWER SUPPLY 150 VDC

 

2

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

4000-00020

 

POWER SUPPLY WIDE ADJ RANGE

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

5600-00012

 

TRANSFORMER PRI 190-440 SEC 120/220V 1KVA

 

1

 

1

 

MODULATOR 50HZ

 

[*]

 

[*]

 

[*]

5600-00013

 

TRANSFORMER CONSTANT VOLTAGE 250VA 50HZ

 

1

 

1

 

MODULATOR 50HZ

 

[*]

 

[*]

 

[*]

01-7298-01

 

AFC POWER SUPPLIES BOX RF SYS

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

5600-00008

 

TRANSFORMER PRI 190-480 SEC 120/220V 1KVA

 

1

 

1

 

MODULATOR 60HZ

 

[*]

 

[*]

 

[*]

5600-00010

 

TRANSFORMER CONSTANT VOLTAGE 250VA 60HZ

 

1

 

1

 

MODULATOR 60HZ

 

[*]

 

[*]

 

[*]

01-1849-01

 

TRANSFORMER MAG HTR 10V 20A

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

HIGH VOLTAGE & RF COMPONENTS

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

024640

 

MAGNETRON X-BAND

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

5700-00002

 

THYRATRON DEUTERIUM MAIN

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

5700-00001

 

THYRATRON HYDRODGEN DEQUING

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-6150-01

 

ASSEMBLY PULSE TRANSFORMER

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

1000-00077

 

DUMMY LOAD WATER COOLED X-BAND

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

4000-00003

 

POWER SUPPLY 0-20KV 0-1mA

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

5700-00006

 

SOCKET THYRATRON

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-1875-01

 

TRANSFORMER GUN HEAT 115:7.3 25KV ISO

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-5073-01

 

TRANSFORMER 25KV ISO GRID BIAS

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-5074-01

 

TRANSFORMER GRID PULSE 1:1.4 25KV ISO

 

1

 

1

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

01-4651-01

 

ASSY CONN MAG/PULSE XFMR

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

2300-00001

 

CRYSTAL DET 0-18 GHZ NEG

 

1

 

2

 

X-RAY HEAD, RF SYSTEM

 

[*]

 

[*]

 

[*]

2300-00002

 

CRYSTAL DET 0-18 GHZ POS

 

1

 

2

 

X-RAY HEAD

 

[*]

 

[*]

 

[*]

4000-00006

 

POWER SUPPLY 5KVDC

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

1500-00002

 

CAPACITOR .011UF 25KVDC (PFN CAP)

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

4800-00022

 

DIODE HV 10KV DOOR KNOB

 

4

 

8

 

MODULATOR

 

[*]

 

[*]

 

[*]

4800-00024

 

DIODE HV 7.5 KV DOOR KNOB

 

4

 

4

 

MODULATOR

 

[*]

 

[*]

 

[*]

01-2699-01

 

TRANSFORMER PULSE 1:1 25KV ISO

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

4800-00021

 

DIODE HV 15KV

 

6

 

6

 

MODULATOR

 

[*]

 

[*]

 

[*]

1500-00020

 

CAPACITOR 2500UF 30KV

 

3

 

6

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

022693

 

WAVEGUIDE FLEX 5 FT LONG

 

1

 

1

 

RF SYS TO X-RAY HEAD

 

[*]

 

[*]

 

[*]

01-7130-01

 

ASSY ION CHAMBER DOSIMETER

 

1

 

1

 

X-RAY HEAD

 

[*]

 

[*]

 

[*]

1600-00170

 

HIGH VOLTAGE PUTTY

 

10

 

20

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

6000-00080

 

WIRE 14 AWG HV 50KV CORONA FREE

 

20 FT

 

40 FT

 

MODULATOR

 

[*]

 

[*]

 

[*]

6000-00160

 

WIRE HV 40KV 18 AWG CORONA FREE

 

20 FT

 

40 FT

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

 

FUSES RELAYS SWITCHES FANS

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

5100-00011

 

FLOW SWITCH CELCON 24VDC (WATER FLOW)

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

5100-00012

 

PRESSURE SWITCH ADJ 0-60PSI

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

5100-00026

 

SWITCH DPDT 2 POSITION

 

1

 

2

 

MODULATOR, CONTROL CHAS

 

[*]

 

[*]

 

[*]

4500-00012

 

CONTACTOR 3 POLE 24VDC COIL

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

4500-00007

 

CONTACTOR 3 POLE 120VAC COIL

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

4500-00002

 

RELAY 3PDT 24VDC COIL

 

1

 

2

 

MODULATOR, GUN ELEC

 

[*]

 

[*]

 

[*]

4500-00003

 

RELAY 3PDT 120VAC COIL

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

4500-00005

 

RELAY 3PDT 6VDC COIL

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

4500-00009

 

RELAY ADJ T.D, 0.1 - 10 SEC 120 VAC

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

4500-00014

 

RELAY TIME DELAY 24VDC COIL

 

1

 

1

 

CONTROL CHAS, MODULATOR

 

[*]

 

[*]

 

[*]

4500-00001

 

RELAY 4PDT 24VDC COIL

 

1

 

2

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

2600-00010

 

FAN 115 VAC 24.5 CFM

 

1

 

1

 

VARIOUS

 

[*]

 

[*]

 

[*]

2600-00015

 

FAN TUBE AXIAL 120VAC PATRIOT

 

1

 

1

 

MODULATOR

 

[*]

 

[*]

 

[*]

 

PLC MODULES

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH) @ 50% GM

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

01-7471-01

 

PLC ASSEMBLY

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00001

 

PLC BASE UNIT AC PWR 12DC INPUTS 12 RELAY OUT

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00002

 

PROCESSOR 2 SERIAL PORT

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00003

 

DISCRETE IN PLC MODULE 16 PT 24VDC

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00004

 

ANALOG INPUT PLC MODULE

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00006

 

0UTPUT MODULE 16 PT 24VDC SOURCE

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00008

 

PLC ANALOG OUTPUT MODULE 2 CHA

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

2200-00007

 

MICRO LOGIC CABLE PLC TO PLC COM

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

4500-00016

 

RELAY BLOCK 24V DPDT

 

1

 

1

 

PLC CHASSIS

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

CABLES,  WATER COMPONENTS, GAS COMPONENTS

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

022667

 

CABLE ASSY GUN HV

 

1

 

1

 

INTERCONNECT CABLES

 

[*]

 

[*]

 

[*]

022673

 

CABLE ASSEMBLY HV PULSE TRIAX

 

1

 

2

 

INTERCONNECT CABLES

 

[*]

 

[*]

 

[*]

1000-00020

 

PRESSURE REGULATOR NON RELIEVING

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

1200-00001

 

0-RING 1.549 ID X .103 DIA SILICONE

 

100

 

200

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-7058-01

 

SF6 GAS CHARGING H/W ASSY

 

1

 

1

 

CONNECTS TO RF SYSTEM

 

[*]

 

[*]

 

[*]

01-6926-01

 

CABLE ASSEMBLY PULSE TRIAX

 

1

 

2

 

CONNECTS TO RF SYSTEM

 

[*]

 

[*]

 

[*]

01-7292-01

 

CABLE ASSEMBLY GUN HV / 3.5MeV

 

1

 

1

 

CONNECTS TO RF SYSTEM

 

[*]

 

[*]

 

[*]

01-6920-01

 

CABLE ASSEMBLY GUN HV / Old 3.5MeV

 

1

 

1

 

CONNECTS TO RF SYSTEM

 

[*]

 

[*]

 

[*]

1000-00452

 

PARTICULATE FILTER 10 MICRON (OLD CHILLER)

 

10

 

20

 

CHILLER

 

[*]

 

[*]

 

[*]

1000-00453

 

DEIONIZATION CARTRIDGE (OLD CHILLER)

 

1

 

2

 

CHILLER

 

[*]

 

[*]

 

[*]

 

FUSES,  COMPONENTS

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

4300-00003

 

FUSE 3 AMP SLO BLO

 

25

 

50

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

4300-00004

 

FUSE 0.5 AMP SLO BLO

 

25

 

50

 

GUN ELECTRONICS

 

[*]

 

[*]

 

[*]

4300-00002

 

FUSE 2 AMP SLO BLO

 

25

 

50

 

CONTROL CHASSIS, PLC

 

[*]

 

[*]

 

[*]

2450-00010

 

LAMP T-3 1/4 BASE 24 V

 

10

 

20

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

3500-00001

 

STEP MOTOR DC 6 LEAD

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

1500-00064

 

CAP 0.47UF 600V

 

1

 

2

 

VARIOUS

 

[*]

 

[*]

 

[*]

1500-00005

 

CAP 47KUF 25VDC

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

029626

 

RECTIFIER BRIDGE 35A 200V

 

2

 

4

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

021787

 

POT 2K 3 TURN

 

2

 

5

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

4700-00211

 

RES 100 OHM 2W

 

5

 

5

 

MODULATOR

 

[*]

 

[*]

 

[*]

4800-00009

 

DIODE 3A 600V

 

5

 

5

 

MODULATOR

 

[*]

 

[*]

 

[*]

4700-00101

 

RES 4.7 OHM 1W

 

5

 

5

 

MODULATOR

 

[*]

 

[*]

 

[*]

4750-00025

 

RESISTOR 2K 10 TURN VARIABLE

 

1

 

2

 

MODULATOR

 

[*]

 

[*]

 

[*]

 

LONG LEAD &/OR LONG LIFE

 

PART NUMBER

 

DESCRIPTION

 

QTY
(5 SYS)

 

QTY
(10 SYS)

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE
(5 SYS)

 

EXTENDED PRICE
(10 SYS)

01-6328-01

 

FLEXGUIDE 45 E-BEND CHOKE/CHOKE

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-6440-01

 

FLEXGUIDE ST CHOKE/FLAT

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

1000-00060

 

CIRCULATOR 4 PORT WITH LOW PWR LOAD

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-5700-01

 

ASSY MAG TUNER DRIVE

 

1

 

2

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-6896-01

 

VACION SUPPLY CABLE

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

01-4211-01

 

ASSEMBLY AFC ELECTRONICS BOX

 

1

 

1

 

RF SYSTEM

 

[*]

 

[*]

 

[*]

2950-00004

 

METER DC AMMETER 0-2A

 

1

 

1

 

CONTROL CHASSIS

 

[*]

 

[*]

 

[*]

031303

 

CHILLER THERMO TF-5000

 

1

 

1

 

SYSTEM

 

[*]

 

[*]

 

[*]

01-6461-01

 

ASSEMBLY GUN ELECTRONICS

 

1

 

1

 

SYSTEM

 

[*]

 

[*]

 

[*]

01-6888-01

 

ASSY 3.5 MeV X-RAY HEAD

 

1

 

1

 

SYSTEM

 

[*]

 

[*]

 

[*]

025995

 

ASSEMBLY X-RAY HEAD 6MEV EXT GUIDE

 

1

 

1

 

SYSTEM

 

[*]

 

[*]

 

[*]

 

SITE SPARES

 

PART NUMBER

 

DESCRIPTION

 

QTY

 

N/A

 

WHERE USED

 

LIST PRICE (EACH)

 

EXTENDED PRICE

 

EXTENDED PRICE

4500-00007

 

CONTACTOR 3 POLE 120VAC COIL

 

1

 

N/A

 

MODULATOR

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------